      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 1 of 100




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


RANDI WEINGARTEN, in her official capacity as President
of the American Federation of Teachers, AFL-CIO,
    555 New Jersey Avenue N.W.                            Case No. 1:19-cv-
    Washington, D.C. 20001                                02056-DLF

AMERICAN FEDERATION OF TEACHERS, AFL-CIO,
  555 New Jersey Avenue N.W.
  Washington, D.C. 20001

CYNTHIA MILLER,
  9305 S. Oakley Avenue
  Chicago, Illinois 60643

ANASTASIYA SAVENKOVA,
  1119 Ocean Parkway, Apt. 1E
  Brooklyn, New York 11230

DEBORAH BAKER,
  12330 S. 14th Street
  Jenks, Oklahoma 74037

JANELLE MENZEL,
  14889 Nokay Lake Road
  Brainerd, Minnesota 56401

KELLY FINLAW,
  45 Overlook Terrace #3J
  New York, New York 10033

MICHAEL GIAMBONA,
  35 Tiffin Court
  Clayton, California 94517

ANDRE LORINCZ,
  P.O. Box 2456
  White Salmon, Washington 98672

PETER HUK,
  2927 Deer Trail Place
  Solvang, California 93463
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 2 of 100




                  Plaintiffs,
            v.

ELISABETH DEVOS, in her official capacity as Secretary of
Education,
  400 Maryland Avenue S.W.
  Washington, D.C. 20202

and

UNITED STATES DEPARTMENT OF EDUCATION,
  400 Maryland Avenue S.W.
  Washington, D.C. 20202

                  Defendants.


                      FIRST AMENDED COMPLAINT

Date: December 14, 2020

Mark Richard (D.C. Bar No. 1033699)         Faith Gay (pro hac vice)
PHILLIPS, RICHARD & RIND, P.A.              Caitlin Halligan (pro hac vice)
9360 SW 72 Street, Suite 283                Maria Ginzburg (pro hac vice)
Miami, FL 33173                             Yelena Konanova (pro hac vice)
Telephone: (305) 412-8322                   Jessica E. Underwood (pro hac vice)
E-mail: mrichard@phillipsrichard.com        Shelby Rokito (pro hac vice)

Aaron Ament (D.C. Bar No. 1602164)          SELENDY & GAY PLLC
Daniel A. Zibel (D.C. Bar No. 491377)       1290 Avenue of the Americas
Robyn K. Bitner (D.C. Bar No. 1617036)      New York, NY 10104
NATIONAL STUDENT LEGAL                      Telephone: (212) 390-9000
DEFENSE NETWORK                             E-mail: fgay@selendygay.com
1015 15th Street N.W., Suite 600                    challigan@selendygay.com
Washington, D.C. 20005                              mginzburg@selendygay.com
Telephone: (202) 734-7496                           lkonanova@selendygay.com
E-mail: aaron@defendstudents.org                    junderwood@selendygay.com
        dan@defendstudents.org                      srokito@selendygay.com
        robyn@defendstudents.org
                                            Attorneys for Plaintiffs
Attorneys for Plaintiffs Weingarten & AFT
           Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 3 of 100




                                              TABLE OF CONTENTS
                                                                                                                           Pages

NATURE OF THE ACTION ......................................................................................... 3

PARTIES ........................................................................................................................ 9

Plaintiffs ......................................................................................................................... 9

Defendants ................................................................................................................... 12

JURISDICTION........................................................................................................... 12

VENUE......................................................................................................................... 18

FACTUAL ALLEGATIONS ........................................................................................ 18

ED AND FEDERAL STUDENT LOANS.................................................................... 18

THE PUBLIC SERVICE LOAN FORGIVENESS PROGRAM ................................. 22

ED’S ADMINISTRATIVE PROCESSING ERRORS.................................................. 34

          Administrative Error Plaintiffs ........................................................................ 37

                    1.        Cynthia Miller ............................................................................. 37

                    2.        Anastasiya Savenkova................................................................. 47

ED’S DISREGARD OF SERVICER MISREPRESENTATIONS TO
      BORROWERS REGARDING PSLF ................................................................. 50

          Servicer Misconduct Plaintiffs.......................................................................... 56

                    1.        Deborah Baker ............................................................................. 56

                    2.        Janelle Menzel ............................................................................. 65

                    3.        Kelly Finlaw ................................................................................. 69

                    4.        Michael Giambona ....................................................................... 73

                    5.        Andre Lorincz .............................................................................. 76

                    6.        Peter Huk ..................................................................................... 79

CAUSES OF ACTION ................................................................................................. 82


                                                                  i
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 4 of 100




COUNT I – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
    ADMINISTRATIVE PROCESSING ERRORS PURSUANT TO
    5 U.S.C. § 706(2)(A) (ADMINISTRATIVE ERROR PLAINTIFFS
    AGAINST DEFENDANTS) .............................................................................. 82

COUNT II – INADEQUATE NOTICE OF DENIAL PURSUANT TO 5 U.S.C.
    § 555(e) (ADMINISTRATIVE ERROR PLAINTIFFS AGAINST
    DEFENDANTS) ................................................................................................ 83

COUNT III – VIOLATION OF DUE PROCESS DUE TO ADMINISTRATIVE
    PROCESSING ERRORS PURSUANT TO THE FIFTH AMENDMENT
    TO THE U.S. CONSTITUTION (AFT AND ADMINISTRATIVE
    ERROR PLAINTIFFS AGAINST DEFENDANTS) ........................................ 85

COUNT IV – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
    SERVICER MISCONDUCT PURSUANT TO 5 U.S.C. § 706(2)
    (SERVICER MISCONDUCT PLAINTIFFS AGAINST DEFENDANTS) ...... 88

COUNT V – VIOLATION OF DUE PROCESS DUE TO SERVICER
    MISCONDUCT PURSUANT TO THE FIFTH AMENDMENT TO THE
    U.S. CONSTITUTION (AFT AND SERVICER MISCONDUCT
    PLAINTIFFS AGAINST DEFENDANTS)....................................................... 90

PRAYER FOR RELIEF ............................................................................................... 93




                                                         ii
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 5 of 100




      In 2007, a bipartisan Congress enacted the Public Service Loan Forgiveness

Program (“PSLF”) to help public sector workers—the people who teach our children,

care for our sick and elderly, keep our streets safe, and perform countless other public

services—finance their education. As college costs have soared over recent decades,

many Americans have had to take on exorbitant student loan debt; since 2003, the

national student loan debt balance has grown by more than 600 percent. Public

servants have been hit especially hard, since their modest salaries simply cannot

cover massive student loan debt with enough left over to pay the rent, save for

retirement, or help send the next generation to college.

      Spurred on by the advocacy of organizations that support public service, like

the American Federation of Teachers, Congress mandated that if you work for ten

years in a qualifying public service job and pay your student loans consistently along

the way, the balance of your debt will be forgiven. PSLF thus offered a road to

financial stability, and many public servants and their families—including Plaintiffs

here—planned their lives in anticipation of securing loan forgiveness under the

program.

      But under the direction of Secretary Elisabeth DeVos (“Secretary DeVos”), the

U.S. Department of Education (“Department,” and collectively with Secretary DeVos,

“ED”) broke this pact with America’s public workers by failing to implement key

components of PSLF and the supplemental program Congress later enacted (the

Temporary Expanded Public Service Loan Forgiveness Program, or “TEPSLF”). ED

and its Title IV servicers1 failed to keep accurate records of qualifying loan payments

1“Title IV loan servicers” service loans issued under Title IV of the Higher Education
Act (“HEA”), 20 U.S.C. §§ 1070 et seq. They include servicers known as TIVAS (Title
IV Additional Servicing) Servicers: (i) Navient Corporation (“Navient”) (formerly
known as SLM Corporation/Sallie Mae); (ii) Nelnet Servicing, LLC (“Nelnet”) (Nelnet
acquired Great Lakes Educational Loan Services); and (iii) Pennsylvania Higher Ed-
ucation Assistance Agency a/k/a FedLoan Servicing (“FedLoan Servicing”), as well as
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 6 of 100




and then erroneously told public servants that they were not eligible for relief. ED

failed to properly supervise loan servicers or ensure that they give borrowers accurate

information about repayment options and loan forgiveness eligibility.          To make

matters even worse, ED failed to set up a decision-making process that would

minimize the risk of erroneous denials, give applicants a written, reasoned

explanation when loan forgiveness is denied, or provide public servants with a

meaningful opportunity to contest denials.

      Our public servants have paid a devastating price for Secretary DeVos’s callous

subversion of Congress’s directive. They have been left to battle a giant bureaucracy

for guidance on loan forgiveness eligibility and plead with loan servicers and ED itself

to fix even the most basic mathematical errors. Not surprisingly, almost no one has

received the debt relief that Congress mandated. As of September 2020, more than

three years after the eligibility window first opened, the Department had forgiven the

loans of fewer than two percent of all borrowers who applied for PSLF. 2 Instead, our

public sector workers are left to worry about how to make ends meet—now with the

added challenges and risks of the COVID-19 pandemic.

      These failures violate the Administrative Procedure Act (“APA”) and the Due

Process Clause of the Fifth Amendment. To compel Secretary DeVos and ED to

address them and make good on Congress’s promise to our nation’s public servants,

various not-for-profit servicers. See U.S. Dep’t of Educ., Fed. Student Aid, Loan Ser-
vicing Contracts, https://studentaid.ed.gov/sa/about/data-center/business-info/con-
tracts/loan-servicing (last visited Dec. 12, 2020). Title IV loan servicers have a direct
contractual relationship either with the Department, when servicing loans held by
the Department, or with non-Departmental commercial lenders and loan holders as
part of the Federal Family Education Loan (“FFEL”) Program. The Department
maintains oversight authority over all Title IV servicers, regardless of whether it di-
rectly contracts with them, as explained infra ¶¶ 62-63.
2U.S. Dep’t of Educ., Fed. Student Aid, September 2020 PSLF Report (Sept. 30, 2020),
https://studentaid.gov/data-center/student/loan-forgiveness/pslf-data (last visited
Dec. 12, 2020) (hereinafter “FSA, September 2020 PSLF Report”).

                                           2
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 7 of 100




Plaintiffs Randi Weingarten, in her official capacity as President of the American

Federation of Teachers, and the American Federation of Teachers (collectively,

“AFT”); Cynthia Miller and Anastasiya Savenkova (“Administrative Error

Plaintiffs”); Deborah Baker, Janelle Menzel, Kelly Finlaw, Michael Giambona, Andre

Lorincz, and Peter Huk (“Servicer Misconduct Plaintiffs,” and together with

Administrative Error Plaintiffs, “Individual Plaintiffs”) allege the following claims

against ED. This Court should enter judgment for Plaintiffs accordingly.

                            NATURE OF THE ACTION

      1.     PSLF, a federal entitlement guaranteed by Congress under 20 U.S.C.

§ 1087e(m), was enacted to provide the people who teach our children, tend to our

sick, and perform countless other critical public services with much needed relief from

the crushing burden of student loan debt. PSLF requires ED to “cancel the balance

of interest and principal due” for qualifying loans held by public servants after ten

years of timely monthly payments.

      2.     But ED, particularly under Secretary DeVos, failed to deliver on that

obligation. The consequences for untold numbers of public servants were quickly ap-

parent to AFT, which has diverted substantial resources to help its members secure

the debt relief that Congress promised. But those efforts alone cannot remedy the

problem.

      3.     As detailed below, throughout Secretary DeVos’s tenure, ED has mis-

managed critical aspects of the PSLF Program. ED failed to maintain accurate rec-

ords of loan payments and then wrongfully denied forgiveness, relying on its own

erroneous calculations. ED failed to oversee the privately run servicers to whom it

contracted the task of administering student loans, despite widely publicized reports

of egregious servicer misconduct, and failed to ensure that the servicers provide ac-

curate information to the millions of borrowers who might qualify for loan


                                          3
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 8 of 100




forgiveness. After all that, ED then failed to give public servants a reasoned expla-

nation for rejecting PSLF and TEPSLF applications, even in the face of exhaustive

attempts by borrowers to get an explanation for their denials. ED has refused to put

into place any mechanism that would allow public servants to raise these errors with

the Department, obtain redress for mistakes by ED or its servicers, or appeal the

denial of benefits. Even more remarkably, following this Court’s decision on ED’s

motion to dismiss, and contrary to the position it took in briefing before this Court,

ED asserted that a denial of loan forgiveness by ED’s own servicer, on ED’s and the

servicer’s joint letterhead, does not constitute “final agency action” unless ED was

somehow “involved” in that denial—a fact that borrowers could never know absent

litigation. Secretary DeVos has proposed eliminating PSLF altogether. 3

      4.     ED’s actions have left public servant borrowers trapped in a Sisyphean

cycle. They must apply and reapply to cure purported deficiencies in their loan for-

giveness applications, getting no closer to securing the relief that Congress mandated.

      5.     ED’s actions suggest that the only way for virtually any borrower to ob-

tain relief is to file a federal lawsuit. Indeed, after years of attempting to get loan

forgiveness under PSLF, Gloria Nolan joined this lawsuit as a plaintiff. On December

8, 2020, she finally received a letter from ED confirming that she had made 120 on-

time payments and thus qualified for TEPSLF. ED’s decision to forgive the full bal-

ance of her loans in response to this litigation confirms ED can readily follow the

directives Congress set forth in enacting PSLF and TEPSLF if it chooses to do so.

      6.     The results of ED’s failures under Secretary DeVos are appalling.

Fewer than 3,500 public servants have had the balance of their student debt forgiven



3Statement by Secretary DeVos, Secretary of Education, Before the Committee on
Education and Labor, United States House of Representatives (Apr. 10, 2019),
https://edlabor.house.gov/imo/media/doc/SecretaryDeVosTestimony041019.pdf.

                                          4
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 9 of 100




under PSLF—an astonishingly small number, especially compared with the esti-

mated 32 million borrowers making payments on potentially eligible loans in 2016. 4

        7.    In 2018, recognizing that PSLF had not meaningfully eased the crisis

facing public servant borrowers, Congress enacted an extension to PSLF—the

TEPSLF Program. TEPSLF narrowly expands the qualifications for PSLF by allow-

ing borrowers who made 120 payments in certain additional payment plans to receive

loan forgiveness on a first-come, first-served basis. Like PSLF, TEPSLF mandates

that ED forgive loans for those who qualify. But TEPSLF has not provided the relief

that was intended: as of September 2020, under 6% of TEPSLF applications have

been approved.5

        8.    The intended beneficiaries of PSLF and TEPSLF—individuals who have

dedicated their lives to the hard work of educating students, caring for patients, and

keeping communities safe—are still contending with the constant financial insecurity

tied to student loan debt, and uncertainty about whether it will ever get better. Pub-

lic servants cannot effectively plan for the future; many question whether they can

continue in challenging, underpaid jobs when debt relief seems all but impossible.

The risk to these workers, their families, and the communities they serve is painfully

obvious.

        9.    AFT has long been committed to helping its members get a quality col-

lege education and advanced degrees—a goal that greatly benefits America’s stu-

dents, as well as its teachers. But ED’s arbitrary, hapless implementation of PSLF

under Secretary DeVos has made this goal much harder to achieve.


4Id.; see also Consumer Fin. Prot. Bureau, Staying On Track While Giving Back: The
Cost Of Student Loan Servicing Breakdowns For People Serving Their Communities
20 n.34 (June 2017), https://files.consumerfinance.gov/f/documents/201706_cfpb_
PSLF-midyear-report.pdf (hereinafter “CFPB, Staying on Track”).
5   FSA, September 2020 PSLF Report, supra note 2.

                                          5
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 10 of 100




      10.      The Individual Plaintiffs’ struggles to vindicate their statutory right to

loan forgiveness reveal how profoundly ED’s failures have affected public servants:

            Cynthia Miller, a Chicago public school teacher, made the 120 timely
            payments needed to qualify for PSLF. But her loan servicer repeat-
            edly—and incorrectly—told her the application was incomplete, er-
            roneously denied it for failure to make the right number of payments,
            and then denied her application for TEPSLF. When Ms. Miller re-
            peatedly asked why her application had been denied, she received 12
            different responses, each one with a different—and incorrect—count
            of her qualifying payments. Her servicer then sent multiple mailings
            with reams of indecipherable numbers and codes, before closing her
            inquiry. After Ms. Miller brought this lawsuit, she received a new
            “Decision Letter” from ED, along with a 416-page mailing containing
            some—but not all—of her loan records, denying her loan forgiveness
            yet again. ED’s new letter suggested a new process—writing directly
            to ED at a previously unrevealed address—that was not part of the
            publicly available PSLF decisionmaking process offered by ED and
            the loan servicer.

            Anastasiya Savenkova, who works at the New York State Depart-
            ment of Financial Services, made over 120 timely loan payments. ED
            denied her PSLF application, telling her she had a non-qualifying
            repayment plan. Ms. Savenkova then submitted a TEPSLF applica-
            tion. After nearly a year, ED denied it, but informed Ms. Savenkova
            that if she made just one more payment, she would qualify. Ms. Sav-
            enkova did so, reapplied, and was denied once again. Ms. Saven-
            kova’s servicer has not responded to her repeated requests for an ex-
            planation.

            Deborah Baker, an Oklahoma public school teacher, was assured for
            years by her loan servicer that she would qualify for PSLF if she con-
            tinued making on-time payments on her income-driven repayment
            plan. That was wrong. After nine years of timely payments,
            Ms. Baker was told that she should have consolidated her loans into
            Direct Loans to qualify for loan forgiveness. ED then denied her ap-
            plications for PSLF and TEPSLF.

            Janelle Menzel, a Minnesota public school teacher, asked her loan
            servicer how to qualify for PSLF shortly after the program began.
            She was told to continue making payments on her existing plan. Af-
            ter Ms. Menzel made timely payments for more than ten years, the
            servicer informed her that the plan did not qualify and that none of
            her payments counted for PSLF. Ms. Menzel subsequently applied

                                            6
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 11 of 100




            for TEPSLF and was denied. Her servicer told her that she should
            simply “give up” on obtaining loan forgiveness.
      11.      These stories are just a few examples of ED’s failures; more are told

throughout this Amended Complaint. Public servants deserve better—particularly

at this extraordinary moment in our history, as the nation grapples with the COVID-

19 pandemic and our teachers, nurses, and first responders risk so much to do their

jobs. What is more, the law demands it. As detailed below, ED’s actions are arbitrary

and capricious, in violation of the APA, and ED’s failure to implement a process that

gives loan forgiveness applicants an adequate explanation for its denials and a mean-

ingful process to address errors violates the Due Process Clause. ED must be held

accountable for its failures in implementing the PSLF and TEPSLF Programs. Ac-

cordingly, Plaintiffs ask this Court to forgive the Administrative Error Plaintiffs’ and

Servicer Misconduct Plaintiffs’ student loan debt. Plaintiffs also ask the Court to

require the Department to take the steps necessary to give all public servants a fair

shot at obtaining the relief from student loan debt that Congress promised, including

the following:

      12.      First, the Court should require ED within 90 days to provide nationwide

notice to all borrowers with FFEL or Direct Loans about how to obtain forgiveness

under PSLF and TEPSLF.

      13.      Second, the Court should require ED to submit a plan to this Court

within 120 days that outlines what steps ED will take to:

               i.    Correct, minimize, and prevent errors in ED’s own recordkeeping

                     functions, to ensure that borrowers receive an accurate count of

                     eligible payments;

               ii.   Inform all borrowers nationwide with FFEL or Direct Loans as to

                     whether each of the borrower’s loans and repayment plans is eli-

                     gible for PSLF (including TEPSLF);


                                           7
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 12 of 100




             iii.   Implement a mechanism through which borrowers who submit

                    Employment Certification Forms (“ECFs”), and PSLF and

                    TEPSLF applications may contest their denials and introduce ev-

                    idence rebutting ED’s determinations, and through which ED

                    shall, at a minimum, ascertain the accuracy of an applicant’s

                    qualifying payment count, including by advising the applicant of

                    the tentative count, soliciting any response within 30 days, and

                    providing a written response within 60 days from receipt of such

                    response;

             iv.    Provide a written and reasoned explanation for any denial of

                    PSLF or TEPSLF relief within a reasonable period; and

             v.     Provide sufficient supervision of loan servicers, including identi-

                    fying specific steps to terminate contracts with servicers who fail

                    to comply with ED’s instructions regarding implementation of

                    PSLF and TEPSLF in a timely and accurate manner.

      14.    Third, the Court should require ED to grant the PSLF and/or TEPSLF

applications for any additional borrowers who establish, in the course of the appeal

process set forth supra, that they satisfy the requirements for loan forgiveness under

PSLF or TEPSLF.

      15.    Finally, the Court should require the Department to forgive the balance

of student loan debt for public servants who, like the Servicer Misconduct Plaintiffs,

would be eligible for PSLF or TEPSLF but for the misconduct of their loan servicers.




                                          8
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 13 of 100




                                       PARTIES

                                     PLAINTIFFS

          16.   Plaintiff Randi Weingarten is President of the American Federation of

Teachers, AFL-CIO. Prior to her election as President in 2008, Ms. Weingarten

served for 12 years as President of the United Federation of Teachers, AFT Local 2,

representing approximately 200,000 educators in the New York City public school

system, home childcare providers, and other workers in health, law, and education. 6

She also served for 12 years as counsel to the AFT president, taking a lead role in

lawsuits to secure adequate school funding and building conditions. 7          President

Weingarten brings this suit solely in her official capacity as President of AFT.

          17.   Plaintiff AFT is a membership organization representing 1.7 million

pre-K through 12th-grade teachers, early childhood educators, paraprofessionals, and

other school-related personnel; higher education faculty and professional staff;

federal, state, and local government employees; and nurses and other healthcare

professionals.      AFT’s purpose is to promote fairness, democracy, economic

opportunity, and high-quality public education, healthcare, and public services for

students, their families, and communities.8

          18.   AFT has taken a leading role in fighting for the financial stability of

public service workers, particularly when it comes to the cost of education.

          19.   A survey of AFT’s members showed that eight out of every ten

respondents who struggle financially consider student loan debt a “major burden or




6  AFT, Randi Weingarten, https://www.aft.org/about/leadership/randi-weingarten
(last visited Dec. 12, 2020).
7   Id.
8   AFT, Mission, https://www.aft.org/about/mission (last visited Dec. 12, 2020).

                                            9
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 14 of 100




challenge.”9 Many AFT members report being unable to afford basic household needs,

including food, rent, and other necessities, because of the burden of their student

loans.10 Some members even reported suicidal tendencies related to the crushing

weight of student loan debt.

         20.     More than 80% of AFT respondents who submitted PSLF applications

reported a denial of forgiveness, because of ineligible FFEL Loans (27%), incorrect

repayment plans (27%), or failure to meet some combination of program requirements

(40%). Two-thirds of those denied PSLF said their servicer gave them incorrect in-

formation about how to qualify for PSLF (64%). Even though nearly half of those

denied forgiveness attempted to plead their case to ED or their servicer, not one had

their complaints resolved. More than four out of every five members who then applied

for TEPSLF were denied yet again. Members reported that they had no savings for

emergencies, were denied credit, could not buy homes or afford to live on their own,

were forced to work multiple jobs to make ends meet, and had to declare bank-

ruptcy—all as a result of ED’s failure to grant statutorily mandated loan forgiveness.

         21.     Plaintiff Cynthia Miller is a public school teacher who works and resides

in Illinois. Although Ms. Miller has made at least 120 qualifying payments, ED

miscounted the number of qualifying payments and denied Ms. Miller PSLF and

TEPSLF.

         22.     Plaintiff Anastasiya Savenkova is an employee of the New York State

Department of Financial Services who works and resides in New York. Although

Ms. Savenkova has made at least 120 qualifying payments, ED miscalculated her

monthly payment and denied Ms. Savenkova TEPSLF.                  (Plaintiffs Miller and


9 Hart Research Associates, Effects of Debt on AFT Members Who Struggle Finan-
cially, 3 (June 2018), https://www.aft.org/sites/default/files/ppt_aft-member-
debt_hart2018.pdf.
10   Id. at 3, 14.

                                             10
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 15 of 100




Savenkova are referred to as the “Administrative Error Plaintiffs.”)

      23.    Plaintiff Deborah Baker is a public school teacher who works and resides

in Oklahoma. She has made at least 120 payments on her student loans. Her loan

servicer, Navient, incorrectly told Ms. Baker that her FFEL Loans qualified for PSLF.

ED then denied Ms. Baker PSLF.

      24.    Plaintiff Janelle Menzel is a public school teacher who works and re-

sides in Minnesota. She has made at least 120 payments on her loans. Her loan

servicer, Nelnet, processed Ms. Menzel’s request for a different loan forgiveness pro-

gram without informing her that she would thereby forfeit over four years of PSLF-

qualifying payments. ED denied Ms. Menzel PSLF and TEPSLF.

      25.    Plaintiff Kelly Finlaw is a public school teacher who works and resides

in New York. She has made at least 120 payments on her loans. Her loan servicer,

Nelnet, falsely told Ms. Finlaw that her FFEL Loans qualified for PSLF. When

Ms. Finlaw applied, ED denied her application. After Ms. Finlaw consolidated her

loans on the advice of her servicer, she lost years of qualifying payments.

      26.    Plaintiff Michael Giambona is a public school psychologist who works

with at-risk students in California. He has made at least 120 payments on his loans.

His loan servicers, Sallie Mae and Navient, falsely told Dr. Giambona that his FFEL

Consolidation Loan qualified for PSLF. ED denied his application for PSLF.

      27.    Plaintiff Andre Lorincz is a high school Spanish teacher working and

residing in Washington. He has made 120 on-time payments on his loans. Mr. Lor-

incz’s loan servicer, Direct Loan Servicing, falsely told him that his payment plan

qualified for PSLF. ED denied his applications for PSLF and TEPSLF.

      28.    Plaintiff Peter Huk is a writing professor at the University of California

in Santa Barbara. He made over 120 on-time payments on his FFEL loan. Dr. Huk’s

loan servicer, Sallie Mae, repeatedly—and incorrectly—advised Dr. Huk that he did

not need to consolidate his FFEL Loans to qualify for PSLF. When Dr. Huk submitted
                                          11
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 16 of 100




an ECF in August of 2015, he was informed for the first time that none of his pay-

ments was qualifying and that he was ineligible for PSLF. (Plaintiffs Baker, Menzel,

Finlaw, Giambona, Lorincz, and Huk are referred to as the “Servicer Misconduct

Plaintiffs.”)

                                     DEFENDANTS

       29.      Defendant Elisabeth DeVos, in her capacity as Secretary of the

Department of Education, is responsible for administering federal student loan

programs, including PSLF and TEPSLF.

       30.      Secretary DeVos maintains an office at the Department’s headquarters,

located at 400 Maryland Avenue S.W., Washington, D.C. 20202.

       31.      Defendant United States Department of Education is a federal agency

headquartered in the District of Columbia. Its principal office is located at 400

Maryland Avenue S.W., Washington, D.C. 20202.

                                    JURISDICTION

       32.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because it is a case arising under federal law.

       33.      The relief requested herein is authorized by the Administrative

Procedure Act, 5 U.S.C. § 702, and the Court’s authority to enjoin federal officers from

violating the U.S. Constitution and federal law.

       34.      Congress has waived sovereign immunity as to the relief requested

pursuant to 5 U.S.C. § 702, and sovereign immunity does not bar Plaintiffs from

securing relief for the Fifth Amendment Due Process Clause violations alleged herein.

       35.      Defendants’ actions complained of herein with respect to each Individual

Plaintiff constitute final agency actions11 and no further exhaustion of remedies is


11 See 34 C.F.R. § 685.219(e)(3); Am. Bar Ass’n v. U.S. Dep’t of Educ., 370 F. Supp. 3d
1, 19–24 (D.D.C. 2019).

                                            12
        Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 17 of 100




required by 20 U.S.C. § 1087e(m), the Consolidated Appropriations Act of 2018, Pub.

L. No. 115-141, § 315, 132 Stat. 348, 752–53, or applicable ED regulations, as each

Individual Plaintiff was either denied PSLF (including TEPSLF where applicable)

when he or she applied or received a determination of ineligibility for participation in

the PSLF Program.12

        36.   In addition, exhaustion is not required because it would be futile.13 As

explained below, ED provides no meaningful process by which borrowers may cure

erroneous denials.

        37.   Defendants’ actions give rise to an actual case or controversy within the

meaning of Article III of the U.S. Constitution.

        38.   AFT has organizational standing to assert claims under the Due Process

Clause of the Fifth Amendment in its own right.

        39.   AFT’s mission and purpose is to promote fairness, democracy, economic

opportunity, and high-quality public education, healthcare, and public services for

students, their families, and communities, including ensuring access to affordable

education for public servants—the same goals that led Congress to enact PSLF.

AFT’s mission includes helping its public employee members, including teachers and

health care workers, advance their own skills and education, which in turn benefits

the nation’s educational and health care systems, students, patients, and all Ameri-

cans.




12See 34 C.F.R. § 685.219(e)(3); see also Darby v. Cisneros, 509 U.S. 137, 154 (1993)
(exhaustion is a “prerequisite to judicial review only when expressly required by stat-
ute or when an agency rule requires appeal before review”).
13 See Am. Fed’n of Gov’t Emps. v. Acree, 475 F.2d 1289, 1292 (D.C. Cir. 1973) (no
requirement to exhaust administrative remedies when doing so would be “an exercise
in futility”).

                                          13
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 18 of 100




      40.     ED’s unlawful actions directly conflict with AFT’s organizational mis-

sion. As a result of ED’s failures and the failures of its servicers, AFT’s activities

have been perceptibly impaired.

      41.     In 2014, AFT implemented a program to educate its members—includ-

ing public school teachers and paraprofessionals; nurses and other healthcare profes-

sionals; and federal, state, and local government employees—on managing their stu-

dent loan debt. In 2015, AFT launched its first student debt clinic to educate its

members on obtaining relief from their student loan burdens, including income-based

repayment plans, Teacher Loan Forgiveness, Perkins Cancellation, and the PSLF

Program. When AFT first began these efforts, it provided its members with infor-

mation about the requirements of these programs, including about how to qualify and

apply for loan forgiveness. (AFT had been distributing the ECF form to its members

since it became available in 2013.) AFT referred its members to their respective loan

servicers to obtain additional information about qualifying for and applying for PSLF,

relying on the servicers to provide accurate information about specific borrowers’ cir-

cumstances.

      42.     Similarly, in 2015, AFT launched its “Debt-Free Future” initiative to of-

fer members online guidance, practical workshops, clinics, and training programs to

help borrowers successfully pay off their student debt. One such training program

was a day-long course called “Unpopular Economics,” which trained participants on

individual student debt solutions as well as collective action strategies to tackle the

issue of student debt. AFT received so many inquiries on PSLF during this program

that it was forced to entirely abandon other components of the initiative focused on

other issues and was forced to refocus its efforts on providing its members with infor-

mation regarding PSLF (and later, TEPSLF).

      43.      As AFT continued these education and training activities, it became

increasingly clear that ED was failing to supervise the servicers it designated to
                                          14
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 19 of 100




administer the PSLF Program and that those servicers were providing inaccurate

information (for example, by misinforming borrowers about the need to consolidate

their loans or to switch repayment plans to qualify for PSLF). Servicers also confused

the eligibility requirements of PSLF and Teacher Loan Forgiveness (“TLF”). It be-

came apparent that ED’s servicers were failing to keep accurate records of loan pay-

ments, leading to inaccurate denials of PSLF applications and wholly inadequate ex-

planations of the reasons for those denials. Additionally, student loan servicers pro-

vided no information or training to public service employers, resulting in many su-

pervisors questioning or even refusing to sign ECFs. As a result, in educating its

members on how to successfully obtain student loan debt relief, AFT could no longer

simply refer members to their servicers or tell its members to rely on information

those servicers or ED provided.

      44.    ED’s actions have impaired one of AFT’s core activities. AFT has been

forced to ramp up its student debt education efforts and refocus those efforts on the

PSLF Program specifically in order to train its members on how to engage with their

servicers, to the detriment of its efforts to educate its members on other student debt

programs, and to educate and organize its members on other issues pertinent to

higher education.

      45.    For example, AFT trains presenters for, and AFT staff present, nation-

wide student debt clinic programs that involve 90-minute training sessions, during

which AFT members, leaders, and staff explain to members how to determine

whether they are on-track to obtain loan forgiveness under PSLF or TEPSLF or

whether they have been misled by their servicers. This information includes explain-

ing to members how to calculate income-based repayment amounts, how to investi-

gate payment applications and grapple with denial letters, and specific coaching on

words and phrases to use with student loan servicers when talking about PSLF. AFT

has now educated approximately 10,000 individuals through its student debt clinics.
                                          15
        Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 20 of 100




Often, AFT leaders, members, and staff who are clinic presenters are the first to help

AFT members understand that their years of loan payments—on the wrong loan

types, during non-qualifying employment, in the wrong repayment plan, or for other

reasons—will not qualify them for PSLF.

        46.   The need to increase time devoted to educating members about PSLF

and TEPSLF in light of the failures by ED and its servicers has compelled AFT to

divert significant resources from other programs designed to help its members

achieve their educational and financial goals via higher education. For example, in

2008, AFT launched its “Just Ask!” program, which was focused on demystifying the

college search process for members of the public and AFT members’ children and

grandchildren and refocusing the task of college choice on value and quality over

rankings. AFT initially distributed approximately 90,000 copies of its Just Ask! col-

lege guide, but its plans to expand the program, including by distributing its guide to

each of its 215,000 higher education members, were derailed in 2015 because AFT

was forced to deploy those resources on educating its members about the PSLF Pro-

gram.

        47.   The resources diverted from other programs have been redirected to-

ward identifying and addressing problems with the PSLF Program. For example,

AFT now surveys its members to identify problems stemming from ED’s failures to

properly administer the PSLF Program. In 2019, AFT began providing to its mem-

bers fully paid access to a social enterprise application called “Summer,” at a cost of

approximately $500,000 per year, to assist student loan borrowers with navigating

the loan repayment process. Summer’s suite of tools assists AFT members in quali-

fying for PSLF by helping borrowers track their loans and enroll in optimal repay-

ment plans. AFT provided its members with access to Summer in response to its

members’ difficulties in qualifying for loan forgiveness due to ED’s mismanagement.


                                          16
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 21 of 100




AFT estimates that Summer has generated future savings for its members of up to

$515 million.

         48.   AFT also has associational standing to assert claims under the Due Pro-

cess Clause of the Fifth Amendment on behalf of its members.

         49.   AFT’s members have standing to bring the Fifth Amendment claims

AFT brings in this action.

         50.   AFT protects the constitutional rights of its members—namely their

right not to be denied loan forgiveness under PSLF and TEPSLF without due process

of law. This goal is directly germane to AFT’s purpose, which is to promote fairness,

democracy, economic opportunity, and high-quality public education, healthcare, and

public services for students, their families, and communities.14

         51.   AFT’s Fifth Amendment claim for equitable relief does not require the

participation of individual AFT members in the lawsuit because the requested relief

will inure to the benefit of all AFT members actually injured.

         52.   AFT’s members, including the Individual Plaintiffs, have concrete inju-

ries-in-fact that are fairly traceable to the challenged actions and inactions of ED and

are redressable by a decision of this Court for the same reasons stated below with

respect to the Individual Plaintiffs’ Fifth Amendment claims.

         53.   Individual Plaintiffs have Article III standing to assert APA claims and

claims under the Due Process Clause of the Fifth Amendment as set forth below:

         a. ED’s arbitrary and capricious denials of Individual Plaintiffs’
            applications for PSLF (including TEPSLF) and/or ECF applications,
            and the deprivation of their property interest in PSLF without due
            process of law, are concrete injuries-in-fact.

         b. Individual Plaintiffs have an ongoing need for loan forgiveness
            because their federal student loan balances remain outstanding.



14 See   AFT, Mission, supra note 8.

                                           17
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 22 of 100




      c. Should they reapply, Individual Plaintiffs are likely to be denied
         PSLF (including TEPSLF) in the imminent future, without sufficient
         process.

      d. Individual Plaintiffs’ concrete injuries-in-fact are fairly traceable to
         the challenged actions, namely ED’s denials of Individual Plaintiffs’
         applications for PSLF (including TEPSLF) and/or their ECF
         applications.

      e. Individual Plaintiffs’ concrete injuries are redressable by a decision
            of this Court: (i) declaring that ED’s PSLF (including TEPSLF) and
            ECF application denials violate the APA and the Due Process Clause;
            (ii) declaring that ED’s PSLF (including TEPSLF and ECF)
            application processes deprive Plaintiffs of their constitutional right
            to due process; (iii) vacating ED’s ECF, PSLF, and TEPSLF denials
            with respect to each of the Individual Plaintiffs; (iv) remanding to ED
            with directions to approve each of the Individual Plaintiffs’ request
            for forgiveness, or, in the alternative, retaining jurisdiction and
            remanding to ED for further action consistent with the APA;
            (v) requiring ED to provide Individual Plaintiffs with a decision-
            making process that minimizes the risk of erroneous denials and
            ensures a meaningful opportunity to contest denials; and
            (vi) requiring ED to issue a written, reasoned decision to Individual
            Plaintiffs for any denials within a reasonable time thereafter.
      54.      Plaintiffs have no adequate remedy at law because they cannot sue ED

for money damages.

                                         VENUE

      55.      Venue is proper in the District Court for the District of Columbia

pursuant to 28 U.S.C. § 1391 because it is the judicial district in which Defendants

reside.

                              FACTUAL ALLEGATIONS

                       ED AND FEDERAL STUDENT LOANS

      56.      In signing the Higher Education Act (“HEA”) of 1965, which substan-

tially expanded access to educational borrowing, President Johnson pledged that it

would “swing open a new door for the young people of America” so that a student


                                            18
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 23 of 100




“anywhere in this great land of ours can apply to any college or any university in any

of the 50 states and not be turned away because his family is poor.” 15

         57.        Today, the Department is one of the world’s largest lenders, with a

“consumer loan portfolio … larger than [that of] J.P. Morgan and Bank of America.” 16

As of September 2019, ED’s assets totaled over $1.31 trillion, over 90% of which are

federal student loan receivables.17

         58.        Congress has directed ED’s Office of Federal Student Aid (“FSA”) “to

improve service to students and other participants in the [federal] student financial

assistance programs … , including making those programs more understandable to

students and their parents,” and to “increase the accountability of the officials

responsible for administering the operational aspects of these programs.” 18 FSA is

responsible for administering and overseeing aid programs created by Title IV of the

HEA. Under the HEA, Secretary DeVos has “responsibility for the development and

promulgation of policy and regulations” relating to the student financial assistance

programs.19

         59.        ED is responsible for two federal student financial assistance programs

relevant       to    this   lawsuit—the    Federal   Family   Education   Loan    Program



15President Johnson, Remarks Upon Signing the Higher Education Act of 1965 (Nov.
8, 1965), http://www.lbjlibrary.org/mediakits/highereducation/p8.html (last visited
Dec. 12, 2020).
16Examining Policies and Priorities of the U.S. Dep’t of Educ.: Hearing Before the
House Comm. on Educ. and Labor, 116th Cong. 5 (Apr. 10, 2019) (statement by Betsy
DeVos, Secretary of Education), https://edlabor.house.gov/imo/media/doc/Secretar-
yDeVosTestimony041019.pdf.
17 See U.S. Dep’t of Educ., FY2019 Agency Financial Report 9 (Nov. 15, 2019),
https://www2.ed.gov/about/reports/annual/2019report/agency-financial-report.pdf
(hereinafter “ED, FY2019 Agency Financial Report”).
18   20 U.S.C. § 1018(a)(2).
19   20 U.S.C. § 1018(a)(1)

                                               19
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 24 of 100




(“FFEL Program”) and the William D. Ford Direct Student Loan Program (“Direct

Loan Program”).

         60.       Until 1993, the overwhelming majority of federal student loans were

FFEL Loans, originated and funded almost exclusively by private lenders, insured by

guaranty agencies, and reinsured by the federal government. In 1993, through the

Direct Loan Program, the federal government began originating loans directly to

borrowers. The FFEL and Direct Loan Programs operated in tandem until 2010. 20

Although borrowers are still repaying FFEL Loans, no new FFEL Loans have been

issued since July 1, 2010.21

         61.       The standard repayment term for FFEL and Direct Loans is ten years,

but there are various repayment plans with different eligibility requirements and

terms, including graduated payment amounts, payments spread over 25 years, and

income-driven repayment plans.22

         62.       The statute establishing the FFEL Program authorizes an eligible

lender or guaranty agency to “contract[] with another entity to perform any of the

lender’s or agency’s functions [concerning loan programs], or otherwise delegate[] the

performance of such functions to such other entity.”23 Such delegation does not

“relieve the Secretary of responsibility for the administration of such functions.” 24




20Eric M. Fink and Roland Zullo, Federal Student Loan Servicing: Contract Problems
and Public Solutions 4 (June 25, 2014), https://papers.ssrn.com/sol3/papers.cfm?ab-
stract_id=2459090.
21   See ED, FY2019 Agency Financial Report, supra note 17, at 38.
22Income-driven repayment plans are available for both FFEL and Direct Loan bor-
rowers. See 34 C.F.R. §§ 682.209, 682.215.
23   20 U.S.C. § 1086(a).
24   Id. § 3472.

                                             20
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 25 of 100




         63.    ED has oversight authority over all Title IV servicers, including

servicers of commercially held FFEL Loans.25 ED’s implementing regulations “apply

to [any] third-party servicer that violates any statutory provision governing the FFEL

programs or any regulations, special arrangements, agreements, or limitations

entered into under the authority of statutes applicable to Title IV of the HEA

prescribed under the FFEL programs.”26

         64.    The statute establishing the Direct Loan Program requires ED to enter

into direct contracts for “the servicing and collection of loans made or purchased.” 27

Currently, ED contracts with eleven FFEL and Direct loan servicers 28 to manage its

trillion-dollar student loan portfolio.29

         65.    According to ED, student loan servicers “are responsible for collecting

payments on a loan, advising borrowers on resources and benefits to better manage

their federal student loan obligations, responding to customer service inquiries, and

performing other administrative tasks associated with maintaining a loan on behalf

of [ED].”30

25  See U.S. Dep’t of Educ., Fed. Student Aid, Functional Statement,
https://www2.ed.gov/about/offices/list/om/fs_po/fsa/program.html#fiog (last visited
Dec. 12, 2020) (The “Financial Institution Oversight Service Group (FIOSG) is re-
sponsible for administering a program of oversight of … servicers participating in the
[FFEL] Program,” “program reviews of … servicers,” and “monitor[ing of] … ser-
vicers to obtain early warning and/or confirmation of issues related to program com-
pliance….”).
26   34 C.F.R. § 682.700(a); see also 34 C.F.R. § 682.203(a).
27   20 U.S.C. § 1087f(b)(2).
28U.S. Dep’t of Educ., Fed. Student Aid, Who’s My Student Loan Servicer? https://stu-
dentaid.gov/manage-loans/repayment/servicers (last visited Dec. 12, 2020).
29U.S. Dep’t of Educ., Fed. Student Aid, Federal Student Loan Portfolio Summary,
https://studentaid.gov/data-center/student/portfolio (last visited Dec. 12, 2020).
30 U.S. Dep’t of Educ., Fed. Student Aid, Loan Servicing Contracts, https://studen-
taid.ed.gov/sa/about/data-center/business-info/contracts/loan-servicing (last visited
Dec. 12, 2020).

                                             21
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 26 of 100




         66.     ED informs borrowers that they can rely on their servicer to help choose

the optimal loan repayment option and that “[the] loan servicer will work with you

on repayment options (such as income-driven repayment plans and loan

consolidation) and will assist you with other tasks related to your federal student

loans.”31

         67.     ED expressly requires loan servicers to assist with forgiveness

programs, including PSLF and TEPSLF.32

               THE PUBLIC SERVICE LOAN FORGIVENESS PROGRAM

         68.     Congress created the PSLF Program in 2007 to assist students who

want “to pursue a career in public service and be able to take those jobs … often at

lower pay” by “reliev[ing] them[] of the huge burden of debt they face.” 33

         69.     As Senator Edward Kennedy remarked upon the bill’s passage:

                 [I]t is the desire of so many of these young people to be
                 involved in public service and to help respond to the needs
                 in their communities. They want to be part of the solution,
                 not part of the problem. So often, because of their
                 indebtedness, they have to choose careers in order to deal
                 with the indebtedness. So this legislation will open up or
                 help us take advantage of that idealism that is out there.
                 We are giving them a pathway to making a difference in
                 terms of the future of our country, and I think that is
                 enormously important. That is one of the most important
                 parts of this legislation.34



31  U.S. Dep’t of Educ., Fed. Student Aid, Loan Servicers, https://studen-
taid.ed.gov/sa/repay-loans/understand/servicers (last visited Dec. 11, 2020).
32See, e.g., Alexandra Hegji, Cong. Research Serv., No. R45389, The Public Service
Loan Forgiveness Program: Selected Issues 23–25 (Oct. 29, 2018),
https://fas.org/sgp/crs/misc/R45389.pdf.
33   153 Cong. Rec. S11,245 (daily ed. Sept. 7, 2007) (statement of Sen. Sherrod Brown).
34153 Cong. Rec. S11,258 (daily ed. Sept. 7, 2007) (statement of Sen. Edward M. Ken-
nedy).

                                             22
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 27 of 100




         70.       To accomplish this goal, Congress mandated that the Secretary “shall

cancel” the remaining balance of all federal Direct Loans for borrowers who meet the

designated PSLF criteria.35 The PSLF implementing regulations explain that “[t]he

Public Service Loan Forgiveness Program is intended to encourage individuals to

enter and continue in full-time public service employment.”36

         71.       At her confirmation hearing, Secretary DeVos assured members of the

Senate and the American public that under her leadership, the Department would

make good on PSLF’s promise to America’s public servants.

               Secretary DeVos promised that, “if confirmed, [she] look[ed] forward
               to working with Congress on ways to ensure that borrowers of Fed-
               eral student loans continue to have manageable repayment options
               that are simple and easy to understand.” 37

               Secretary DeVos assured members of the Senate and the public that
               she would pursue “successful implementation of the law” and “facili-
               tate compliance with the laws that the Department is charged to en-
               force.”38

               When asked about her commitment to PSLF, Secretary DeVos testi-
               fied that, “if confirmed, [she would] faithfully implement the Higher
               Education Act” and “ensure [ED] is appropriately answering any
               technical assistance request we receive from entities or individuals
               interested in learning more about the Public Service Loan For-
               giveness program.”39
         72.       Lawmakers of both parties have enthusiastically supported PSLF,

recognizing that public servants “work tirelessly and, far too often, for much less pay

35   20 U.S.C. § 1087e(m)(1).
36   34 C.F.R. § 685.219(a).
37 Nomination of Betsy DeVos to Serve as Secretary of Education: Hearing of the
Comm. on Health, Education, Labor, and Pensions, 115th Cong. 120 (Jan. 17, 2017)
(hereinafter “DeVos Nomination Hearing”), https://www.govinfo.gov/content/con-
tent/pkg/CHRG-115shrg23667/pdf/CHRG-115shrg23667.pdf.
38   Id. at 98.
39   Id. at 120.

                                              23
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 28 of 100




than they deserve.”40

         73.   ED’s data shows that low-to-moderate income borrowers should benefit

most significantly from PSLF.41 In 2016, ED reported that nearly two thirds of

borrowers on income-driven repayment plans who intended to pursue PSLF earned

less than $50,000 per year.42

         74.   The College Cost Reduction and Access Act (“CCRAA”) outlines the re-

quirements for PSLF. Section 455 of the CCRAA mandates that “[t]he Secretary shall

cancel the balance of interest and principal due … on any eligible Federal Direct Loan

not in default for a borrower who[:]

         (A)   has made 120 monthly payments on the eligible Federal Direct Loan
               after October 1, 2007, pursuant to [an income-driven repayment plan or
               the standard repayment plan (or a plan with a monthly payment at least
               equal to the standard plan)] … ; and

         (B)   (i)    is employed in a public service job at the time of such forgiveness;
                      and

               (ii)   has been employed in a public service job during the period in
                      which the borrower makes each of the 120 payments described in
                      subparagraph (A).” 43




40 Letter from Tim Kaine (D-VA) and 3 other Democratic lawmakers to the Secretary
of Education, 1 (June 19, 2018), https://www.kaine.senate.gov/imo/media/doc/Kaine,
%20Whitehouse,%20Duckworth,%20Hassan%20Press%20DeVos%20On%20Failure
%20To%20Implement%20Public%20Service%20Loan%20Forgiveness%20Fix.pdf.
41See U.S. Dep’t of Educ., Direct Loan Public Service Loan Forgiveness 23 (July 2016),
http://fsaconferences.ed.gov/conferences/library/2016/NASFAA/2016NASFAADirect-
LoanPSLF.pdf.
42 U.S. Dep’t of Educ., Public Service Loan Forgiveness Policy and Operations
29 (Nov. 2016), http://fsaconferences.ed.gov/conferences/library/2016/2016FSAConf
Session18.ppt.
43   CCRAA § 455 (codified at 20 U.S.C. § 1087e(m)).

                                            24
           Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 29 of 100




           75.   ED’s implementing regulations establish requirements for loan

forgiveness that track Section 455(m) of the CCRAA. 44 Pursuant to these regulations,

after 120 monthly qualifying payments, “[t]he Secretary forgives the principal and

accrued interest that remains on all eligible loans for which loan forgiveness is

requested by the borrower.”45

           76.   In the public notice-and-comment period, ED received numerous

comments focusing on borrowers’ access to loan forgiveness and their ability to track

their eligibility status.46 “[M]any commenters asked [ED] to develop a clear and

simple method for the borrower, the employer, or both, to determine annually the

borrower’s eligibility for public service loan forgiveness.” 47 In response, ED stated

that it “believes that the way in which borrowers apply for and document their

eligibility for the public service loan forgiveness benefit is best handled

administratively. We assure the commenters that we will continue to examine ways

to assist borrowers who are interested in, or already employed in public service, to

determine and document their eligibility for the loan forgiveness program.” 48

           77.   While ED has designated a specific loan servicer, FedLoan Servicing, as

the “PSLF servicer,” ED has publicly underscored that it retains ultimate

responsibility for administering PSLF.49


44   34 C.F.R. § 685.219.
45   Id. § 685.219(d).
46 Federal Perkins Loan Program, Federal Family Education Loan Program, and Wil-
liam D. Ford Federal Direct Loan Program, 73 Fed. Reg. 63,232 (Oct. 23, 2008).
47   Id. at 63,241.
48   Id.
49 See, e.g., Compl. ¶ 67 and Answer ¶ 67, Am. Bar Ass’n v. U.S. Dep’t of Educ., No.
16-2476, Dkt. Nos. 1, 14; U.S. Dep’t of Educ., Public Service Loan Forgiveness: Ques-
tions and Answers for Federal Student Loan Borrowers (Dec. 2015), Am. Bar Ass’n v.
U.S. Dep’t of Educ., No. 16-2476, Administrative Record (hereinafter “ABA AR”), Dkt.


                                            25
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 30 of 100




       78.    PSLF qualification is supposed to work as follows.             First, at the

borrower’s request, the loan servicer provides an overview of eligibility requirements,

an ECF, and instructions for completing the ECF. 50

       79.    Second, once a borrower submits an ECF, ED has FedLoan confirm

whether the employer is a “qualifying public service organization” listed in ED’s

database.51 If FedLoan Servicing cannot do so,52 it escalates the decision to ED.53

No. 34-1, at 168 (FedLoan Servicing “responsible for administering [PSLF] on behalf
of ED”).
50U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
ABA AR, Dkt. No. 34-1, at 142, 152–53.
51  Qualifying employers include: (i) government organizations; (ii) not-for-profit or-
ganizations that are tax-exempt under Section 501(c)(3) of the Internal Revenue
Code; and (iii) other not-for-profit organizations that are not tax-exempt but provide
certain types of qualifying public services as their primary function; they exclude:
(i) labor unions; (ii) partisan political organizations; (iii) for-profit organizations; and
(iv) not-for-profit organizations that are not tax-exempt and do not provide a qualify-
ing public service as their primary function. See U.S. Dep’t. of Educ., Fed. Student
Aid, Public Service Loan Forgiveness, https://studentaid.ed.gov/sa/repay-loans/for-
giveness-cancellation/public-service#qualifying-employment (last visited Dec. 12,
2020). As an example of ED’s ultimate authority as to PSLF, ED has, on rare occa-
sions, authorized FedLoan Servicing “to override judgment of public service employ-
ers, per FSA authorization and on an exception basis, to make them qualifying or not
qualifying employers for the Public Service Loan Forgiveness Program.” U.S. Dep’t
of Educ., Business Operations Change Request Form (Sept. 30, 2011), ABA AR, Dkt.
No. 34-1, at 143. If FedLoan Servicing does so, it is required to note “the FSA-author-
ized condition on the borrower account.” Id. at 143–44.
52Am. Bar Ass’n v. U.S. Dep’t of Educ., 370 F. Supp. 3d at 12–13; U.S. Dep’t of Educ.,
Business Operations Change Request Form (Sept. 21, 2011), Appendix B (Instructions
for Reviewing an Employment Certification Form for PSLF (Draft)), ABA AR, Dkt.
No. 34-1, at 160.
53 According to ED’s contract with FedLoan Servicing, if an employer is not deemed
to be qualifying, “a borrower may request reconsideration.” Although ED’s contract
with FedLoan Servicing requires it to “[d]escrib[e] the actions the borrower may
take … if the employment cannot be determined to be qualifying, or to dispute a de-
termination, and [t]he outcome of the initial review,” there are no publicly available
procedures governing this supposed “reconsideration.” Answer ¶ 64, Am. Bar Ass’n
v. U.S. Dep’t of Educ., No. 16-2476, Dkt. No. 14; U.S. Dep’t of Educ., PSLF Single


                                            26
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 31 of 100




       80.    Third, as required by ED, FedLoan Servicing determines whether the

borrower worked the requisite number of hours in a public service job. 54

       81.    If a borrower is “on track” for PSLF—i.e., is working the requisite

number of hours in a public service job—that borrower’s loans are transferred to

FedLoan Servicing if FedLoan is not already servicing them.55 FedLoan Servicing

must “process all forms and handle all communications regarding PSLF, as well as

perform all non-PSLF related servicing functions on a borrower portfolio, as required

of all federal loan servicers.”56

       82.    ED requires FedLoan Servicing to track the number of qualifying

payments made by all of the borrowers it services.57

       83.    FedLoan Servicing reviews submitted ECF forms and notifies the

borrower of “the number of qualifying payments the borrower has made and the




Servicer Requirements, Task Order 0005, (Nov. 15, 2011), Amendment of Solicita-
tion/Modification of Contract, Appendix B (Instructions for Reviewing an Employ-
ment Certification Form for PSLF) at 5.
54U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
Appendix B (Instructions for Reviewing a PSLF Employment Certification Form
(ECF)), ABA AR, Dkt. No. 34-1, at 143, 161.
55 Id. at 142, 144; U.S. Dep’t of Educ., Fed. Student Aid, Public Service Loan For-
giveness,    https://studentaid.ed.gov/sa/repay-loans/forgiveness-cancellation/public-
service#qualifying-employment (last visited Dec. 12, 2020). ED modified this process
in July 2018 pursuant to a change order to “stop immediately transferring borrowers
to FedLoan Servicing once an ECF is submitted and qualifying employment is con-
firmed,” and instead “[l]imit[ing]” “PSLF Transfers” “to at least 96 months of Quali-
fied Employment.” U.S. Dep’t of Educ., Amendment of Solicitation/Modification of
Contract, No. 0021P00029, (July 23, 2018) at 2–3.
56 U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 21, 2011),
ABA AR, Dkt. No. 34-1, at 149; see also supra note 55 (describing 2018 modification
to timing of transfer of borrower account to FedLoan Servicing).
57U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
ABA AR, Dkt. No. 34-1, at 144.

                                         27
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 32 of 100




remaining number the borrower must make in order to be eligible for PSLF.” 58 If

FedLoan Servicing determines that the borrower has not made any qualifying

payments, FedLoan Servicing and ED jointly issue a denial letter.

         84.    Fourth, the borrower must make 120 qualifying payments toward Direct

Loans. Any FFEL Loans must be consolidated into a Direct Consolidation Loan for

payments to qualify for PSLF; any payments made prior to consolidation do not

qualify.

         85.    Payments on Direct Loans must have been made after October 1, 2007,

under a qualifying repayment plan, for the full amount shown on the invoice, within

fifteen days of the due date, and while employed full-time by a qualifying employer.59

         86.    Fifth, once the borrower has made 120 qualifying payments, the

borrower must complete a PSLF Application for Forgiveness and must be working

full-time for a qualifying employer at the time the application is submitted and at the

time the remaining balance on the loan is forgiven.60

         87.    If the borrower meets these requirements, FedLoan Servicing forwards

the application to ED for final review.61 According to ED’s contract with FedLoan

Servicing, “[o]nce [ED] determines whether all of the requirements for eligibility have

been fulfilled, the balance of principal and interest due on the borrower’s eligible




58U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
ABA AR, Dkt. No. 34-1, at 144–46, 153.
5934 C.F.R. §§ 685.219(c)(ii)(iii); see also U.S. Dep’t of Educ., Fed. Student Aid,
PSLF, https://studentaid.ed.gov/sa/repay-loans/forgiveness-cancellation/public-ser-
vice#qualify (last visited Dec. 12, 2020).
60 FedLoan Servicing, PSLF, https://myfedloan.org/borrowers/special-programs/pslf
(last visited Dec. 12, 2020).
61   See Hegji, supra note 32, at 6.

                                          28
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 33 of 100




Direct Loans shall be forgiven.”62

         88.    Pursuant to the PSLF implementing regulations, “[i]f the Secretary

determines that the borrower does not meet the eligibility requirements for loan

forgiveness under this section, the Secretary resumes collection of the loan and grants

forbearance of payment on both principal and interest for the period in which

collection activity was suspended.      The Secretary notifies the borrower that the

application has been denied, provides the basis for the denial, and informs the

borrower that the Secretary will resume collection of the loan.” 63

         89.    ED retains ultimate responsibility for all steps in the process for

determining eligibility for PSLF forgiveness. As ED acknowledges, “the Department

has the ultimate authority to review FedLoan Servicing’s actions under its

contract.”64 ED “has never delegated final decision-making authority under the PSLF

Program to FedLoan Servicing or any other entity.” 65

         90.    In November 2020, ED made two changes to the PSLF Program. 66 First,

ED launched a single form for the PSLF and TEPSLF Programs.

         91.    Second, ED launched a redesigned self-help tool that is supposed to

enable borrowers to view a history of their submitted employment information, along




62 U.S. Dep’t of Educ., PSLF Single Servicer Requirements, Task Order 0005, (Nov.
15, 2011), Amendment of Solicitation/Modification of Contract, Appendix B (Instruc-
tions for Reviewing an Employment Certification Form for PSLF) at 1–2.
63   34 C.F.R. § 685.219(e)(3).
64   Answer ¶ 66, Am. Bar Ass’n v. U.S. Dep’t of Educ., No. 16-2476 , Dkt. No. 14.
 Compl. ¶ 67 and Answer ¶ 67, Am. Bar Ass’n v. U.S. Dep’t of Educ., No. 16-2476,
65

Dkt. Nos. 1, 14.
66Federal Student Aid, Changes to the Public Service Loan Forgiveness (PSLF) Pro-
gram and New, Single PSLF Form (Oct. 28, 2020), available at
https://ifap.ed.gov/electronic-announcements/102820ChangestoPSLFPro-
gramNewSinglePSLFForm.

                                           29
           Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 34 of 100




with a customized table of borrower loan information.67

           92.   Critically, neither ED’s existing procedures nor these changes provide

any process for a borrower to challenge or appeal the denial of PSLF, TEPSLF, or an

ECF, nor does ED have any process by which it reviews and corrects mistakes made

by ED or Title IV servicers regarding PSLF.

           93.   The CFPB estimates that approximately one in four U.S. workers is

employed in public service68 and that, “[b]y the end of 2016, more than 32 million

borrowers were repaying loans that [we]re potentially eligible for PSLF.” 69

           94.   Yet, as of September 2020, 179,371 unique borrowers had submitted

229,215 applications for PSLF, and only 5,069 applications had been “deemed

eligible” by their respective servicers.70 Only 3,469 borrowers—fewer than 2% of

unique borrowers submitting applications—have had their loans forgiven. 71 These

numbers make clear that ED has failed to fulfill its congressional mandate to

administer PSLF effectively to the detriment of the Individual Plaintiffs, AFT

67 On March 27, 2020, in response to the COVID-19 pandemic, Congress passed the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act), which suspended
loan payments on federally held loans, stopped collections on defaulted loans, and set
interest rates to 0% through September 30, 2020. Fed. Student Aid, Coronavirus and
Forbearance Info for Students, Borrowers, and Parents, https://studentaid.gov/an-
nouncements-events/coronavirus (last visited Dec. 11, 2020). This relief has since
been extended until January 31, 2021. See Elissa Nadworny, Education Department
Extends Student Loan Payment Freeze Through January, NPR (Dec. 4, 2020),
https://www.npr.org/sections/coronavirus-live-updates/2020/12/04/943293547/educa-
tion-dept-extends-student-loan-payment-freeze-through-january         (last    visited
Dec. 11, 2020).
The CARES Act also allows all suspended payments through December 31, 2020 to
count toward any student loan forgiveness program, including PSLF, as long as all
other requirements of the loan forgiveness program are met.
68   See CFPB, Staying on Track, supra note 4, at 1.
69   See id. at 20 n.34.
70   FSA, September 2020 PSLF Report, supra note 2.
71   Id.

                                            30
           Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 35 of 100




members, and countless public servants across the nation.

           95.   Recognizing these failures, a bipartisan group of lawmakers authorized

$350 million to be available on a first-come, first-served basis as a temporary

expansion of PSLF72 for borrowers who hold Direct Loans but made some or all of

their 120 payments on a nonqualifying repayment plan, and whose most recent

payment and payment 12 months prior to applying for TEPSLF were greater or equal

to what they would have paid on an income-driven repayment plan. 73 This expansion

requires forgiveness if the statutory qualifications are met. 74

           96.   Initially, FedLoan Servicing and ED instructed borrowers to apply for

TEPSLF by preparing an e-mail to FedLoan Servicing requesting that ED reconsider

their eligibility for PSLF. Now, borrowers may apply for PSLF and TEPSLF using

the same application. ED, through FedLoan Servicing, then reviews the application

and determines whether to grant TEPSLF.75

           97.   ED’s “process” provides no opportunity for a borrower to challenge or

appeal the denial of TEPSLF, nor does ED have any process by which it reviews and

corrects mistakes made by ED or the Title IV servicers regarding TEPSLF.

           98.   Although Congress intended TEPSLF to facilitate the forgiveness of

certain public employee loan debt, as of the end of September 2020, only 2,180


72Consolidated Appropriations Act of 2018, Pub. L. No. 115-141, 132 Stat. 424, Div.
H, tit. III, § 315 (2018), 405–06, https://www.congress.gov/115/bills/hr1625/BILLS-
115hr1625enr.pdf.
73   Id.
74Id. ED implemented TEPSLF through a new information collection under the Pa-
perwork Reduction Act of 1995. See Notice, Agency Information Collection Activities;
Comment Request; Temporary Expansion of Public Service Loan Forgiveness
(TEPSLF), 83 Fed. Reg. 24,091 (May 24, 2018).
75U.S. Dep’t of Educ., Fed. Student Aid, TEPSLF, https://studentaid.ed.gov/sa/repay-
loans/forgiveness-cancellation/public-service/temporary-expanded-public-service-
loan-forgiveness (last visited Dec. 11, 2020).

                                            31
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 36 of 100




requests out of 37,242 requests considered—less than 6%—were approved for

TEPSLF, accounting for $87,448,286 in debt relief.76 ED’s administration of TEPSLF

is also a failure.

         99.    Flouting Congress’s mandate, Secretary DeVos and the Department she

leads have done little to remedy the ways in which PSLF and TEPSLF have been

mismanaged, despite documented knowledge of these widespread and systemic

failures.

         100.   ED has the authority to compromise or waive any title or claim through

its Compromise and Settlement authority. This power allows ED to settle with

student loan borrowers who are not eligible for forgiveness because, for example, ED

or the Title IV servicers have given the borrower incorrect information about how to

qualify.

         101.   ED’s Compromise and Settlement authority for FFEL Loans is set forth

in the HEA, 20 U.S.C. § 1082(a)(6), which allows the Secretary to “enforce, pay,

compromise, waive, or release any right, title, claim, lien, or demand, however

acquired, including any equity or any right of redemption.” ED maintains the same

authority over the Direct Loan Program.77

         102.   A regulation promulgated in 1988, 34 C.F.R. § 30.70, provided that “the

Secretary may compromise a debt in any amount, or suspend or terminate collection

of a debt in any amount, if the debt arises under the [FFEL Program or the Direct

Loan Program].”78

         103.   In 2016, ED amended this regulation to specify that the Secretary has

authority, “[s]ubject to [the requirement to consult with the Department of Justice on


76   FSA, September 2020 PSLF Report, supra note 2.
77   20 U.S.C. § 1087a(b)(2).
78   34 C.F.R. § 30.70(e)(1) (1988).

                                           32
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 37 of 100




compromise of a claim over $1 million],” to “compromise a debt in any amount, or

suspend or terminate collection of a debt in any amount, if the debt arises under the

Federal Family Education Loan Program authorized under the” FFEL Loan or Direct

Loan programs.79 The current regulation also provides that the Secretary “uses the

standards in the [Federal Claims Collection Standards], 31 CFR part 902, to

determine whether compromise of a debt is appropriate if the debt arises under a

program administered by the Department, unless compromise of the debt is subject

to paragraph (b) of this section,” which relates only to “debts arising because a

recipient of a grant or cooperative agreement … has spent … funds in a matter that

is not allowable.”80

         104.   ED has provided internal guidelines81 regarding its Compromise and




79 34 C.F.R. 30.70(e) (eff. July 1, 2017) (“(1) Subject to paragraph (e)(2) of this section,
under the provisions of 31 CFR part 902 or 903, the Secretary may compromise a debt
in any amount, or suspend or terminate collection of a debt in any amount, if the debt
arises under the Federal Family Education Loan Program authorized under title IV,
part B, of the HEA, the William D. Ford Federal Direct Loan Program authorized
under title IV, part D of the HEA, or the Perkins Loan Program authorized under
title IV, part E, of the HEA. (2) The Secretary refers a proposed compromise, or sus-
pension or termination of collection, of a debt that exceeds $1,000,000 and that arises
under a loan program described in paragraph (e)(1) of this section to the Department
of Justice for review. The Secretary does not compromise, or suspend or terminate
collection of, a debt referred to the Department of Justice for review until the Depart-
ment of Justice has provided a response to that request.”).
80   34 C.F.R. § 30.70(a)(1), (b).
81 According to ED, “[s]pecific guidance related to settlements and compromises is
confidential, given that publicizing this information is not in the best interest of the
government as it could enable borrowers to reduce their repayments below the
amount they can legitimately afford.” U.S. Dep’t of Educ., Fed. Student Aid, Loan
Servicing and Collection—Frequently Asked Questions, SETC-A1 (2018),
https://getoutofdebt.org/wp-content/uploads/2018/06/IFAP-Loan-Servicing-and-Col-
lection-FAQ_new.pdf.

                                            33
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 38 of 100




Settlement authority to the agencies that guaranty FFEL Loans, 82 as well as to

private collection agencies (“PCAs”) charged with collecting defaulted FFEL and

Direct Loans.

      105.   For instance, ED issued Standard Compromise and Write-Off

Procedures in 1993 to the agencies that guarantee FFEL Loans, which allow for a

waiver of collection costs and up to 30% of the principal and interest. 83 ED’s manual

of procedures for PCAs makes clear that ED maintains authority to enter into

discretionary compromises and cancel any student loan. 84

                ED’S ADMINISTRATIVE PROCESSING ERRORS

      106.   Even though borrowers must make 120 qualifying payments to be

eligible for PSLF, ED has done nothing to ensure that borrowers’ payments are

82 See U.S. Dep’t of Educ., Fed. Student Aid, FFEL Program Lender and Guaranty
Agency Reports, https://studentaid.ed.gov/sa/about/data-center/lender-guaranty (last
visited Dec. 11, 2020).
83 See National Consumer Law Center, No Way Out: Student Loans, Financial Dis-
tress, and the Need for Policy Reform 18 (June 2006) (hereinafter “NCLC, No Way
Out”), https://www.studentloanborrowerassistance.org/wp-content/uploads/2013/05/
nowayout.pdf (citing Letter from Jean Frohlicher, President of the Council of Higher
Education Loan Programs, Inc., re: Compromise and Write-Off Procedures (Nov. 7,
1993), with attached approval by Robert W. Evans, Director, Division of Policy De-
velopment (Nov. 24, 1993), and attached Standardized Compromise and Write-Off
Procedures). ED has not publicly indicated whether these guidelines are still in ex-
istence or have been modified. See Natalie Korman, Is it Possible to Settle Student
Debt for Less than You Owe?, The College Investor (May 23, 2019), https://thecol-
legeinvestor.com/20332/settle-student-debt/ (last visited Dec. 11, 2020); Student Loan
Borrower      Assistance,     Settlement,      https://www.studentloanborrowerassis-
tance.org/loan-cancellation/settlement/ (last visited Dec. 11, 2020); see also NCLC, No
Way Out at 18.
84U.S. Dep’t of Educ., Fed. Student Aid, PCA Procedures Manual 55 (May 10, 2016),
https://www.studentloanborrowerassistance.org/wp-content/uploads/2013/05/pca-
manual.pdf; U.S. Dep’t of Educ., Fed. Student Aid, PCA Procedures Manual: 2009 ED
Collections Contract 72 (Sept. 2009), https://www.studentloanborrowerassis-
tance.org/wp-content/uploads/2007/03/2009-pca-procedures.pdf; see also Student
Loan Borrower Assistance, Settlement, https://www.studentloanborrowerassis-
tance.org/loan-cancellation/settlement/ (last visited Dec. 11, 2020).

                                          34
           Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 39 of 100




counted correctly despite documented knowledge of repeated errors, as a

September 2018 report by the Government Accountability Office (“GAO”) confirms. 85

According to the GAO, ED “has not provided [FedLoan Servicing] with a

comprehensive source of guidance and instructions on how to operate the [PSLF]

program, raising the risk that [FedLoan Servicing] may improperly approve or deny

borrowers’ certification requests and forgiveness applications.” 86   When FedLoan

Servicing makes mistakes or keeps poor records, those errors lead ED to deny PSLF

or TEPSLF to borrowers who in fact qualify for loan forgiveness.

           107.   For example, the GAO found that ED has not given FedLoan Servicing

and borrowers sufficient information to determine whether an employer qualifies for

PSLF, leaving FedLoan Servicing’s assessments as to public service employment

“vulnerable to inconsistencies” and fostering “uncertainty for borrowers.” 87

           108.   The GAO found similar “inconsistencies in the information used for

counting borrowers’ qualifying loan payments,” “rais[ing] the risk of errors” in the

PSLF application review process.88        In reviewing PSLF applications, FedLoan

Servicing must “examine the borrower’s prior loan payment information to determine

which prior payments count towards the 120 needed to qualify for loan forgiveness.” 89

If FedLoan Servicing receives the borrower’s account from another servicer (as is

often the case), the initial servicer must transfer loan payment information to

FedLoan Servicing so that the borrower’s earlier payments are counted. The GAO’s

85U.S. Gov’t Accountability Office, GAO-18-547, Public Service Loan Forgiveness:
Education Needs to Provide Better Information for the Loan Servicer and Borrowers
24 (Sept. 2018) (hereinafter “GAO, Public Service Loan Forgiveness Report”),
https://www.gao.gov/assets/700/694304.pdf.
86   Id.
87   Id.
88   Id. at 25.
89   Id. at 21.

                                           35
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 40 of 100




investigation found that this process of transferring information is replete with

errors, and ED has done nothing to correct it, thus “increasing the risk of inaccurate

qualifying payment counts.”90

         109.     These findings mirror a 2017 CFPB report, which concluded that

“[borrowers’] previous qualifying payments may not be reflected in the payment

histories maintained by [FedLoan Servicing].” 91

         110.     ED has acknowledged that more work is required to “ensure borrowers

receive sufficiently detailed information regarding counts of qualifying payments and

their repayment history” and claims that it is “reviewing all PSLF borrower

communications to improve content and clarity.”92 Yet Secretary DeVos has failed to

direct ED to make the necessary improvements.

         111.     Similar problems plague the TEPSLF application process, as a number

of U.S. Senators noted in a letter to Secretary DeVos.93 Yet ED has not taken “any

significant action to make it easier for borrowers who had ended up in the wrong

repayment plans to qualify for the loan forgiveness opportunity that was created for

them.”94



90   Id. at 25.
91   See CFPB, Staying on Track, supra note 4, at 40.
92 Questions Submitted by Sen. Patty Murray Regarding PSLF Outreach and Com-
pliance with Congressional Directive 8 (undated), https://www.help.sen-
ate.gov/imo/media/doc/SenMurrayQFRresponses32819LHHShearing.pdf.
93Letter from Tim Kaine (D-VA) and 3 other Democratic lawmakers to the Secretary
of Education (June 19, 2018), https://www.kaine.senate.gov/imo/media/doc/Kaine,
%20Whitehouse,%20Duckworth,%20Hassan%20Press%20DeVos%20On%20Failure
%20To%20Implement%20Public%20Service%20Loan%20Forgiveness%20Fix.pdf.
94 Letter from Tim Kaine (D-VA) and Sheldon Whitehouse (D-RI) to the Secretary of
Education (Apr. 25, 2019), https://www.kaine.senate.gov/press-releases/kaine-and-
whitehouse-call-on-devos-to-fix-missteps-with-implementation-of-tepslf-program
(last visited Dec. 11, 2020).

                                            36
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 41 of 100




          112.    The GAO concluded that this breakdown in ED’s review of PSLF and

TEPSLF applications has caused, and continues to cause, public servants “to make

more payments than necessary before receiving loan forgiveness,” 95 if they receive it

at all.

                             Administrative Error Plaintiffs

          113.    The Administrative Error Plaintiffs are just two among many victims of

ED’s widespread failure in administering PSLF and TEPSLF.

                  1.    Cynthia Miller

          114.    Plaintiff Cynthia Miller took out two FFEL Loans in 1995 to pay for her

undergraduate degree and consolidated the loans in 1998 under the Direct Loan

Program.         Ms. Miller then took out two Direct Loans in 2003 to complete her

undergraduate degree.

          115.    On May 7, 2018, after making at least 120 qualifying payments,

Ms. Miller submitted a PSLF application to her Title IV loan servicer, FedLoan

Servicing. On May 29, 2018, Ms. Miller received a letter from FedLoan Servicing

stating that Section 3 of her application, which provides employer information, was

incomplete. The letter did not specify what was missing or whether any additional

documents were required; it simply stated: “Have your employer contact us.”

          116.    On May 31, 2018, Ms. Miller’s employer faxed an updated version of

Section 3 to FedLoan Servicing.          On June 1, 2018, Ms. Miller called FedLoan

Servicing to check whether it had been received. A FedLoan Servicing customer

service representative confirmed receipt, informed Ms. Miller that no further

information was missing, and told her the application would be approved or denied

in ten business days.

          117.    Seventeen days later, on June 18, 2018, Ms. Miller called FedLoan

95   GAO, Public Service Loan Forgiveness Report, supra note 85, at 25.

                                             37
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 42 of 100




Servicing about the status of her application. A FedLoan Servicing customer service

representative again stated that her application was incomplete due to missing

information in Section 3. After Ms. Miller asked the agent to look again, the agent

located the additional information sent on May 31, 2018 and informed Ms. Miller that

her application was in fact complete and that a decision would be forthcoming in a

few days.

      118.    After hearing nothing for another two days, Ms. Miller again called

FedLoan Servicing about the status of her application on June 20, 2018. This time,

a representative told Ms. Miller that her application had been denied on June 19,

2018, because it was incomplete. The representative stated that Ms. Miller would

need to resubmit Section 1 of her application, which she had already included with

her original submission on May 7, 2018.             When Ms. Miller informed the

representative that FedLoan Servicing representatives had twice told her that her

application   was   complete,   the   representative    responded   that   the   other

representatives had been incorrect.     The representative instructed Ms. Miller to

resend two pages of her original application. Ms. Miller did so the same day.

      119.    ED denied Ms. Miller’s PSLF application by letter dated August 14,

2018, on the ground that Ms. Miller had “not yet made the required 120 qualifying

payments.” The letter stated that Ms. Miller had made one qualifying payment on

each of her four Direct Loans, had 119 payments remaining, and that her estimated

date of eligibility for loan forgiveness was May 9, 2028.




      120.    On August 22, 2018, Ms. Miller applied for TEPSLF.

      121.    On September 11, 2018, Ms. Miller received another letter from
                                          38
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 43 of 100




FedLoan Servicing with “information regarding [her] eligibility for public service loan

forgiveness.” This letter stated that Ms. Miller had made zero qualifying payments

on each of her four Direct Loans and that she had 120 payments remaining on each

loan to become eligible for loan forgiveness. The letter stated that her estimated date

of eligibility for forgiveness was June 8, 2028.




         122.   On October 4, 2018, FedLoan Servicing and ED indicated that

Ms. Miller was being considered for TEPSLF.

         123.   ED denied Ms. Miller forgiveness under TEPSLF in a letter dated

December 27, 2018, which stated that she had made zero PSLF qualifying payments,

and either 32 or 33 TEPSLF qualifying payments, on each of her four loans.




         124.   In both February and March of 2019, FedLoan Servicing automatically

charged Ms. Miller via direct debit for each of her loans.       Both the March and

February bills stated that she had made zero qualifying payments on each of her

loans.

         125.   After reapplying for PSLF, on March 19, 2019, Ms. Miller contacted

FedLoan Servicing by e-mail, inquiring why her PSLF and TEPSLF applications had

been denied, given that she had been teaching in Chicago public schools since 2007.

         126.   On April 3, 2019, a FedLoan Servicing agent informed her by e-mail that

her PSLF application “was denied due to missing information. It is missing your

                                           39
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 44 of 100




employment status such as full time or part time.” The e-mail informed Ms. Miller

that the “agency received your e-mail to be considered for TEPSLF, however you have

not made 120 qualifying payments. Due to deferment and forbearance periods, you

have not been in repayment for ten years.”         According to FedLoan Servicing,

Ms. Miller had been in forbearance for over ten years from 2003-2013, which was

incorrect, as Ms. Miller had only requested a forbearance for one year.

      127.   Ms. Miller replied to this e-mail the same day, reiterating that she had

already submitted a corrected PSLF application containing her employment

information on June 23, 2018, followed by a TEPSLF application on August 22, 2018,

and that both had been denied. Ms. Miller asked that FedLoan Servicing review the

message she sent on March 19, 2019.

      128.   Ms. Miller received a letter, dated April 6, 2019, with “an update to [her]

account regarding [her] progress in the Public Service Loan Forgiveness (PSLF)

Program.”    It stated that “[a]s a result of a review of [her] account records, an

adjustment was made to the number of qualifying payments in our system” resulting

in “an overall increase to the number of qualifying payments … credited to [her]

loan(s).” The letter stated that she had made one PSLF qualifying payment on each

of her two consolidated loans, 33 qualifying payments on her Direct subsidized loan,

and 32 qualifying payments on her Direct unsubsidized loan.




      129.   On April 12, 2019, FedLoan Servicing and ED sent Ms. Miller a letter

indicating that her previous PSLF application was being reviewed for eligibility

under the TEPSLF Program and requested income and family size information.

                                          40
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 45 of 100




      130.   ED denied Ms. Miller TEPSLF for a second time by a letter dated April

17, 2019. The letter stated that she had “not made 120 qualifying payments” on her

loans, making her “ineligible for the TEPSLF opportunity,” and that she had made

34 TEPSLF qualifying payments on each of her two consolidated loans, 33 qualifying

payments on her Direct subsidized loan, and 32 qualifying payments on her Direct

unsubsidized loan.

      131.   On April 17, 2019, Ms. Miller called FedLoan Servicing to ask again why

her applications for PSLF and TEPSLF had been denied. Ms. Miller spoke with a

customer service representative who said there was “a lot going on” with her loans,

that there were over 128 qualifying payments visible on her account, and that her

PSLF and TEPSLF applications had been denied due to “too many forbearances,”

which Ms. Miller contested—and which is factually incorrect.      Ms. Miller asked

whether it would assist the review of her application if she uploaded information to

her FedLoan Servicing account relating to only those forbearances she had requested.

The representative said that it was “worth trying.”

      132.   On April 22, 2019, Ms. Miller uploaded documentation to her FedLoan

Servicing account explaining the circumstances of the prior forbearances she had

requested.

      133.   On April 24, 2019, Ms. Miller contacted FedLoan Servicing by e-mail to

ask if anyone had received this information. FedLoan Servicing did not respond.

      134.   ED denied Ms. Miller PSLF yet again by letter dated April 30, 2019,

which stated that she had “not yet made the required 120 qualifying payments

necessary to be eligible for PSLF.” The letter further stated that she had made one

qualifying payment on each of her two consolidated loans, 38 qualifying payments on

her Direct subsidized loan, and 37 qualifying payments on her Direct unsubsidized

loan. But Ms. Miller had made over 120 qualifying payments.


                                         41
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 46 of 100




      135.   Ms. Miller received a letter from FedLoan Servicing and ED dated

May 1, 2019, stating:   “In your recent ECF submission, you included additional

employment information that may now enable you to qualify for the TEPSLF

opportunity. However, to be reconsidered for the TEPSLF opportunity you must

submit a new TEPSLF request.”

      136.   On May 2, 2019, Ms. Miller submitted a message to FedLoan Servicing

through the “Contact Us” function on the FedLoan Servicing website, requesting that

it be escalated to a supervisor. Ms. Miller asked again for confirmation that the

documentation she uploaded to her FedLoan Servicing account on April 22, 2019 had

been received and requested an update as to her TEPSLF application. Ms. Miller

also asked why she had received notices that her account was overdue, despite having

received a previous notice that her loans were in administrative forbearance.

      137.   On May 3, 2019, Ms. Miller submitted a complaint to ED through its

online FSA Feedback Center. Once again, Ms. Miller asked for confirmation that the

documents she uploaded on April 22, 2019 had been received and asked why she had

received overdue payment notices while in forbearance. Ms. Miller also asked for

confirmation of her student loan balance, which had been reported inconsistently in

documentation she had received from FedLoan Servicing. She asked that ED “advise

on what documentation” it wanted her to provide.

      138.   On May 7, 2019, ED sent Ms. Miller a form e-mail from a FedLoan

Servicing e-mail address, thanking her for “reaching out to us through the Federal

Student Aid Feedback Center about your student loan account[.]” The e-mail stated

                                         42
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 47 of 100




that a letter detailing why she did not qualify for PSLF and TEPSLF had been mailed

to her.

          139.   ED also sent Ms. Miller an e-mail on May 7, 2019 stating that “a

thorough review of [her] account ha[d] been completed” and that “[her] case [wa]s

closed.”

          140.   The same day, Ms. Miller called the ED representative who had sent her

the e-mail telling her that her case had been reviewed and closed. That person told

Ms. Miller that her loans did not qualify for PSLF or TEPSLF because they were

“standard – grandfathered” and “automatic fixed.” Ms. Miller had never heard those

phrases and asked the representative to describe how her loans differed from those

that qualify for PSLF or TEPSLF. The ED representative stated that she could not

do so.

          141.   A few days later, Ms. Miller received two large envelopes of documents




dated May 8, 2019.         As demonstrated by the screenshot below, the envelopes

contained over 160 pages of numerical figures, densely printed code, and undefined

abbreviations. The package included a two-sentence cover letter stating, “Why we

are contacting you: To provide you with the documentation you requested,” and

contained no instructions for how to interpret the included documents.


                                            43
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 48 of 100




      142.   On     May        22,   2019,        Ms. Miller   sent   an   e-mail   to

studentaidfeedback@ed.gov explaining that she did not know how to interpret the

160 pages of data that she was sent and asking for “some clarification on why I

received the large batches of documents and what they are intended for.” She also

asked when she could expect the letter “detailing the results of [her account’s]

review,” which she had been promised in the May 7, 2019 e-mail from ED.

      143.   The same day, Ms. Miller also sent another e-mail to FedLoan Servicing

explaining her eligibility for TEPSLF and stating that she had previously provided

relevant information to FedLoan Servicing that it had failed to consider in reviewing

her application for TEPSLF.

      144.   On June 14, 2019, Ms. Miller sent another e-mail to FedLoan Servicing

asking for a reply to her inquiry about whether she was still being considered for

TEPSLF and when she could expect an outcome.

      145.   On June 17, 2019, FedLoan Servicing sent Ms. Miller an e-mail

instructing her to “change [her] repayment terms to qualify for PSLF.”

      146.   That same day, Ms. Miller spoke to a FedLoan Servicing customer

service representative who stated that a “special letter was sent to [her] in the mail

on June 14, 2019 regarding case resolution,” but the representative could not see it,

and Ms. Miller would need to speak to a “PSLF specialist.”

      147.   When Ms. Miller was transferred to a PSLF specialist, she asked for

information regarding the June 14, 2019 letter. The PSLF specialist informed her

that “I wish they would make this easier to see – I’m sorry – it’s not you.” The PSLF

specialist advised Ms. Miller that she did not need to change her repayment terms to

qualify for TEPSLF. Moreover, the PSLF specialist also stated that she could “see

139 payment periods” on Ms. Miller’s account and that Ms. Miller should simply “wait

it out to see what happens.”


                                             44
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 49 of 100




      148.   On June 20, 2019, FedLoan Servicing requested via e-mail that

Ms. Miller provide income and family size documentation to be considered for

TEPSLF. Ms. Miller provided that information the same day.

      149.   On June 27, 2019, ED denied Ms. Miller’s TEPSLF application, claiming

that she had made 41 TEPSLF qualifying payments on two of her loans and 38 or 37

TEPSLF qualifying payments on her other two loans.




      150.   Ms. Miller has reached out to ED and FedLoan Servicing numerous

times to ask how her qualifying payments for PSLF and TEPSLF had been calculated

and why her applications were denied. She sought answers through nearly every

possible avenue, including telephone calls and e-mails to ED and FedLoan Servicing,

questions submitted via the “Contact Us” form on the FedLoan Servicing website and

ED’s online FSA Feedback Center, letters to ED and FedLoan Servicing sent via U.S.

Postal Service Priority Mail, and documents uploaded to her FedLoan Servicing

online account. ED and FedLoan Servicing either failed to respond directly to these

inquiries at all, or, at best, provided Ms. Miller with inconsistent and contradictory

answers.

      151.   On July 17, 2019, Ms. Miller, along with the other plaintiffs, brought

this lawsuit against ED and Secretary DeVos.         Then, on November 13, 2020,

                                         45
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 50 of 100




Ms. Miller received a new “Decision Letter” from ED, along with a 416-page collection

of records containing some (but not all) of Ms. Miller’s loan records, correspondence,

and other documents.

      152.   The Decision Letter informed Ms. Miller that she is ineligible for PSLF

because she “ha[s] not been on a qualifying repayment plan for most of the repayment

period on [her] loans.” ED’s Decision Letter included a chart entitled “Qualifying

Monthly Payment Detail” that showed that she had made nine PSLF qualifying

payments as of November 2013. For the first time, ED’s November 13 Decision Letter

informed Ms. Miller that it considered none of her payments from December 2013 to

March 2020 to be qualifying payments.

      153.   Prior PSLF denials sent to Ms. Miller on April 30, 2019 and August 28,

2020 did not inform her that none of her payments between December 2013 and

March 2020 was considered PSLF-qualifying. Instead, FedLoan told her merely that

she had “not yet” made the required 120 payments. These letters also contained other

inaccurate and contradictory information. The April 30, 2019 letter stated that she

had made one qualifying payment, whereas ED’s most recent PSLF denial, on

November 13, 2020, states that, as of 2014, she had made nine qualifying payments.

The August 28, 2020 letter informed her that she had made nine qualifying payments,

but did not inform her that those payments took place prior to 2014. Confusingly,

another letter from FedLoan on the same date, August 28, 2020, informed her that

she had made fifteen qualifying payments.

      154.   ED’s recent Decision Letter to Ms. Miller told her that she could, again,

continue to apply for forgiveness under PSLF and TEPSLF. The letter also suggested

that, should Ms. Miller believe ED’s decision was incorrect, she could write to ED

directly at a particular, previously unrevealed address to submit further information.

ED has provided no information about what process such follow-up would initiate (if

any), nor has any such process been outlined by either ED or FedLoan as part of the
                                         46
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 51 of 100




PSLF/TEPSLF procedure.

       155.   Working as a public school teacher is a passion for Ms. Miller. Since

2007, Ms. Miller has taught in a low-income public high school with over 98% of the

students on free and reduced-price lunch. Each year, she spends substantially more

on her students than the $250 income tax deduction she is permitted to claim.

       156.   Ms. Miller has had to put her own goals for a graduate degree on hold

due to her student debt and the need to provide for her own children’s education. She

now believes that the PSLF Program gave her false hopes for greater financial

security.

       157.   ED failed, repeatedly, to institute an adequate process for considering

Ms. Miller’s application for loan forgiveness that would have ensured that ED

identified and accounted for the errors made by ED in determining Ms. Miller’s

eligibility for loan forgiveness.

       158.   ED’s denial of Ms. Miller’s application for loan forgiveness is arbitrary

and capricious because it failed to account for its payment counting errors and

inconsistencies and provides no meaningful explanation of the reasons why it did not

count her payments as qualifying.

       159.   Ms. Miller is eligible for PSLF.

              2.     Anastasiya Savenkova

       160.   Plaintiff Anastasiya Savenkova took out Direct Loans from 1999

through 2004 to finance her undergraduate degree and took out FFEL Loans in 2007

and 2008 to finance her graduate degree. On November 20, 2008, Ms. Savenkova

consolidated these loans into Direct Consolidation Loans and began repayment on

the Extended Graduated Repayment plan, which is a qualifying repayment plan for

TEPSLF but not for PSLF. At that time, Ms. Savenkova’s servicer was Nelnet.

       161.   In August 2011, Ms. Savenkova took out a Direct Stafford Subsidized


                                           47
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 52 of 100




Loan and a Direct Stafford Unsubsidized Loan to finance her second graduate

degree.96

       162.    Ms. Savenkova has been continuously employed by New York State,

which is a PSLF qualifying employer, since 2004 as an insurance examiner and

regulator.

       163.    Ms. Savenkova applied for PSLF on April 26, 2019, after having made

over 120 on-time payments on her Direct Consolidation Loans while working for a

qualifying employer. Her loans were transferred to FedLoan Servicing.

       164.    ED denied Ms. Savenkova’s application for PSLF on the grounds that

Ms. Savenkova’s payments were made on a non-qualifying repayment plan.

       165.    After receiving notice that her PSLF application had been denied,

Ms. Savenkova applied for loan forgiveness under TEPSLF on May 1, 2019.

       166.    On December 16, 2019, FedLoan Servicing sent Ms. Savenkova a letter

informing her that it needed additional information to respond to her TEPSLF

application. She provided the requested information.

       167.    Later that month, Ms. Savenkova called FedLoan Servicing to ask about

the TEPSLF application process.       The representative Ms. Savenkova spoke to

informed her that FedLoan Servicing would look at all of Ms. Savenkova’s payments

from each of the twelve months prior to her TEPSLF application to determine her

eligibility.

       168.    That statement was incorrect. In evaluating borrowers for TEPSLF

eligibility, a servicer need only consider two payments—the most recent payment

made before submitting a TEPSLF application and the payment made twelve months

prior to that. Accordingly, a borrower with Direct Loans who works for a qualifying

96 Ms. Savenkova has not yet made 120 payments on those loans. The PSLF and
TEPSLF application process currently does not provide any way for borrowers to in-
dicate which loans they wish to exclude from their applications.

                                          48
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 53 of 100




employer is entitled to TEPSLF if those two payments are greater than or equal to

the monthly income-driven repayment amount.

      169.   On February 20, 2020, FedLoan Servicing notified Ms. Savenkova that

her request for TEPSLF had been denied because neither her most recent payment

nor the payment twelve months prior to that payment exceeded her monthly income-

driven repayment amount, which FedLoan Servicing allegedly calculated to be

$650.95. This was incorrect. 97

      170.   Upon receiving the rejection, Ms. Savenkova called FedLoan Servicing

to ask for more information. FedLoan Servicing informed her that she would qualify

for TEPSLF if she made one more payment greater than or equal to the monthly

income-driven repayment amount provided by FedLoan Servicing.

      171.   Relying on FedLoan Servicing’s advice, Ms. Savenkova did exactly what

FedLoan Servicing advised her: she made the requested payment and reapplied for

TEPSLF on March 24, 2020.

      172.   On July 1, 2020, FedLoan Servicing notified Ms. Savenkova her request

for TEPSLF had again been denied, because neither her most recent payment nor the

payment twelve months prior to that payment exceeded her monthly income-driven

repayment amount, which FedLoan Servicing allegedly recalculated to be $378—

$272 less than its prior income-driven repayment calculation.      This was also

incorrect.

      173.   Following these denials, Ms. Savenkova contacted FedLoan Servicing to

ask why she had not been granted loan forgiveness after following its advice.

Ms. Savenkova was unable to obtain an explanation as to which payments FedLoan

Servicing had considered for TEPSLF and why those payments had not qualified.



97Ms. Savenkova’s student loan account was in paid-ahead status for April 2018 and
she did not have a payment due that month.

                                        49
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 54 of 100




FedLoan Servicing was also unable to explain the change in Ms. Savenkova’s

calculated income-driven repayment amount between her February 20, 2020

TEPSLF denial and her July 1, 2020 TEPSLF denial.

         174.   ED   failed   to    institute   an   adequate   process   for   considering

Ms. Savenkova’s application for loan forgiveness that would have ensured that ED

identified and accounted for the errors it made in determining Ms. Savenkova’s

eligibility for loan forgiveness.

         175.   ED’s denial of Ms. Savenkova’s application for loan forgiveness is

arbitrary and capricious in that it fails to take into account its payment counting

errors. Moreover, ED’s denial provided no meaningful explanation of the reasons why

it did not count her payments as qualifying.

         176.   Ms. Savenkova has made over 120 qualifying payments on her Direct

Consolidation Loans. Her most recent payment before her May 1, 2019 TEPSLF

application and her payment twelve months prior each exceeded her income-driven

repayment amount. Ms. Savenkova is eligible for TEPSLF.

         ED’S DISREGARD OF SERVICER MISREPRESENTATIONS TO
                     BORROWERS REGARDING PSLF
         177.   ED knows of—but completely disregards—repeated misrepresentations

made by Title IV servicers to borrowers who are attempting to qualify for PSLF or

TEPSLF, resulting in unwarranted denials of loan forgiveness.

         178.   In a September 2020 report, ED disclosed that two of the most common

reasons for denials of PSLF are failures to make 120 payments under a qualifying

repayment plan (56% of rejections) and noneligible loans (14%). 98 Both grounds for

denial are, in many instances, attributable to erroneous information that Title IV

servicers provided to borrowers.


98   FSA, September 2020 PSLF Report, supra note 2.

                                                50
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 55 of 100




      179.   As noted above, ED is responsible for and obligated to address Title IV

servicers’ misconduct that harms borrowers who want to apply for PSLF. ED’s

Inspector General acknowledged in testimony to Congress that “[ED] must effectively

monitor performance [of its loan servicers] to ensure that it receives the correct

quantity and quality of products or services for which it is paying.”99 ED’s contracts

with those servicers recognize this too, specifying that servicers “shall provide [ED’s

FSA Office] the ability to monitor phone calls remotely,” “shall support quarterly

monitoring reviews completed by FSA,” and “shall support annual program

compliance reviews done by FSA, or by an agent of FSA.” 100 Secretary DeVos has also

assured Congress that ED “will continue to monitor the servicers to make sure they

are upholding the agreements that they have made on behalf of the students.” 101

      180.   ED is well aware of the widespread misrepresentations that Title IV

servicers have made to borrowers regarding eligibility for PSLF. As discussed above,

the GAO has documented not only the existence of rampant servicer misconduct, but

also ED’s awareness of such misconduct. 102      And yet, under Secretary DeVos’s


99Management Challenges Facing the U.S. Dep’t of Educ.: Hearing Before the Sub-
comm. on Labor, Health, and Human Servs., Educ., and Related Agencies, 113th
Cong. 4 (Mar. 19, 2013) (testimony of Kathleen S. Tighe, Inspector General) at 4,
https://www2.ed.gov/about/offices/list/oig/auditrpts/testimony03192013.pdf.
100U.S. Dep’t of Educ., Additional Servicer—Intermediate Requirements, Attachment
A-2 (June 17, 2009), at 11.
101Examining Policies and Priorities of the U.S. Dep’t of Educ.: Hearing Before the H.
Comm. on Educ. and Labor, 116th Cong. (Apr. 10, 2019) at 00:37:38 (testimony of
Betsy DeVos, Secretary of Education), https://www.c-span.org/video/?459644-1/edu-
cation-policy-hearing-secretary-devos (last visited Dec. 11, 2020).
102See generally GAO, Public Service Loan Forgiveness Report, supra note 85; U.S.
Dep’t of Educ., Office of Inspector Gen., ED-OIG/A05Q0008, Federal Student Aid:
Additional Actions Needed to Mitigate the Risk of Servicer Noncompliance with Re-
quirements for Servicing Federally Held Student Loans (Mar. 5, 2019),
https://www2.ed.gov/about/offices/list/oig/auditreports/fy2019/a05q0008.pdf (herein-
after “OIG, Federal Student Aid”).

                                          51
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 56 of 100




leadership, ED has failed to correct the problem or take it into account in adminis-

tering PSLF. Due to this abdication of responsibility, Title IV servicers continue to

mislead public servants and the magnitude of the problem continues to worsen.

         181.     ED’s Office of Inspector General (“OIG”) issued its own report in early

2019, echoing the GAO’s conclusions about misconduct by ED and Title IV servicers.

In an audit of ED’s FSA office, OIG found that “[f]rom January 1, 2015 through

September 30, 2017, 61 percent … of [the] reports on FSA’s oversight activities

identified instances of servicer noncompliance with Federal loan servicing

requirements.”103       As a result of these violations, servicers placed borrowers on

nonqualifying repayment plans or incorrectly calculated the number of monthly

payments borrowers owe on their federal loans.

         182.     Like the GAO, the OIG found that while ED is fully aware of these

problems, it has done nothing to remedy them. 104 The OIG report found that “FSA

had not established policies and procedures that provided reasonable assurance that

the risk of servicer noncompliance with requirements for servicing federally held

student loans was mitigated.”105 An analysis of nearly 350 FSA monitoring reports

revealed that over 60% of them documented servicer noncompliance with federal

requirements, including those “relevant to forbearances, deferments, income-driven

repayment, interest rates, due diligence, and consumer protection.” 106

         183.     Although “FSA’s oversight activities regularly identified instances of

servicers not servicing federally held student loans in accordance with Federal

requirements, … FSA management rarely used available contract accountability



103   OIG, Federal Student Aid, supra note 102, at 2.
104Id.   at 2, 9–10, 17.
105   Id. at 2.
106   Id. at 4.

                                             52
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 57 of 100




provisions to hold servicers accountable for instances of noncompliance.” 107

         184.      The OIG further concluded that because ED “rarely hold[s] servicers

accountable for instances of noncompliance with Federal loan servicing requirements,

FSA is not providing servicers with incentive to take actions to mitigate the risk of

continued noncompliance that harms students and their families.” 108 ED’s lack of

enforcement as to noncompliant loan servicers indicates that ED is failing to carry

out Congress’s mandate of ensuring that borrowers have access to the PSLF

entitlement.

         185.      Numerous lawsuits have been filed against Title IV servicers, alleging

widespread misconduct.109 Rather than addressing the servicer misconduct detailed

in those lawsuits, ED has tried to prevent these suits from going forward by taking




107   Id. at 2.
108   Id. at 17.
109See, e.g., Dkt. 182, Hyland v. Navient Corp., No. 1:18-cv-09031 (S.D.N.Y. Oct. 9,
2020) (approving settlement), appeal filed, (2d Cir. Nov. 3, 2020); Lawson-Ross v.
Great Lakes Higher Educ. Corp., No. 1:17-cv-00253, 2018 WL 5621872 (N.D. Fla.
Sept. 20, 2018), vacated and remanded, 955 F.3d 908 (11th Cir. 2020); Nelson v. Great
Lakes Educ. Loan Servs., Inc., No. 3:17-cv-00183, 2017 WL 6501919 (S.D. Ill. Dec. 19,
2017), vacated and remanded, 928 F.3d 639 (7th Cir. 2019); Davis v. Navient Corp.,
No. 1:17-cv-00992, 2018 WL 1603871 (W.D.N.Y. Mar. 12, 2018); Daniel v. Navient
Sols., LLC, 328 F. Supp. 3d 1319 (M.D. Fla. 2018); Pennsylvania v. Navient Corp.,
354 F. Supp. 3d 529 (M.D. Pa. 2018), aff’d 967 F.3d 273 (3d Cir. 2020); Travis v. Na-
vient Corp., 460 F. Supp. 3d 269 (E.D.N.Y. 2020); Demyanenko-Todd v. Navient Corp.,
No. 3:17-cv-00772 (M.D. Pa.) (filed May 1, 2017); Consumer Fin. Prot. Bureau v. Na-
vient Corp., No. 3:17-cv-00101 (M.D. Pa.) (filed May 1, 2017); California v. Navient
Corp., No. 18-567732 (Cal. Super. Ct.) (filed June 29, 2018); Illinois ex rel. Madigan
v. Navient Corp., No. 17 CH 00761 (Ill. Cir. Ct., Cook Cty.) (filed Jan. 18, 2017); Mas-
sachusetts v. Pa. Higher Educ. Assistance Agency, No. 1784-cv-02682-BLS2 (Mass.
Super. Ct.) (filed Aug. 23, 2017); Mississippi v. Navient Corp., No. 1:18-cv-00982
(Miss. Chan. 1st Dist. Ct.) (filed July 17, 2018); Washington v. Navient Corp., No. 17-
2-01115-1 (Wa. Super. Ct.) (filed Jan. 18, 2017).

                                              53
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 58 of 100




the position110—largely rejected by courts111—that any state laws were preempted.

      186.   Moreover, the Department has taken measures to prevent the CFPB—

the agency responsible for protecting consumers of financial services—from obtaining

information necessary to oversee and police the Title IV servicers.

      187.   The CFPB has authority to examine Title IV servicers and ascertain

their compliance with federal law.112 In a letter to Senator Elizabeth Warren, the

head of the CFPB revealed that “[s]ince December 2017, student loan servicers have

declined to produce information requested by the Bureau for supervisory


110Notice of Interpretation, Federal Preemption and State Regulation of Federal
Student Loan Programs and Federal Student Loan Servicers, 83 Fed. Reg. 10619
(Mar. 12, 2018).
111See, e.g., Nelson v. Great Lakes Educ. Loan Servs., Inc., 928 F.3d 639 (7th Cir.
2019).
112 The CFPB conducts reviews of student loan servicers pursuant to its statutory
function to “collect[], research[], monitor[], and publish[] information relevant to the
functioning of markets for consumer financial products and services to identify risks
to consumers and the proper functioning of such markets.” 12 U.S.C. § 5511(c)(3); see
also CFPB, Request for Information Regarding Student Loan Servicing, 80 Fed. Reg.
29,302-01 (May 21, 2015) (relying on authority granted by 12 U.S.C. § 5511(c)). The
CFPB is specifically empowered to appoint a student loan ombudsman who may “pre-
pare an annual report” and “make appropriate recommendations” to the Secretary of
Education regarding student loans. 12 U.S.C. § 5535. As relevant here, the CFPB
“[d]etermine[s] whether the servicer has procedures, and whether the servicer follows
its procedures, for circumstances where the borrower informs the servicer that a bor-
rower is working in public service, including whether phone representatives assess
the borrower’s current circumstances and disclose the availability of any cancellation
or loan forgiveness options reasonably believed to be the most appropriate to the bor-
rower (e.g., PSLF, …)” and further “whether the servicer processes requests for bor-
rower benefits, including benefits or protections … (e.g., PSLF …), in a timely and
accurate manner.” Consumer Fin. Prot. Bureau, Education Loan Examination Pro-
cedures 33 (June 2017), https://s3.amazonaws.com/files.consumerfinance.gov/f/docu-
ments/201706_cfpb_Education-Loan-Servicing-Exam-Manual.pdf. The CFPB has
filed suit against one student loan servicer—Navient—pursuant to its statutory au-
thority to enforce federal consumer financial laws. See Consumer Fin. Prot. Bureau
v. Navient Corp., No. 3:17-cv-00101 (M.D. Pa.) (filed Jan. 18, 2017); see also 12 U.S.C.
§§ 5564(a), (b); 15 U.S.C. §§ 1681s(b)(1)(H), 1692l(b)(6).

                                          54
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 59 of 100




examinations related to Direct Loans and [FFEL] [L]oans held by the Department

based on the Department’s guidance.”113 The CFPB asserts that it “is trying to do its

job protecting student borrowers and supervising loan servicing companies, but [ED]

is getting in the way.”114

      188.   As a number of U.S. Senators recognized in letters sent to federal stu-

dent loan servicers, this “disturbing news … reveals that the Department, under Sec-

retary DeVos, has removed the most potent weapon”—the CFPB’s supervisory exam-

ination authority—“from the CFPB’s arsenal to fight illegal behavior and mistreat-

ment of borrowers by student loan servicers, and that federal student loan servicers,

who are paid by the federal government, are ignoring federal regulators’ requests for

information.”115

      189.   Despite clear evidence of widespread errors by the servicers, ED has re-

fused to exercise its oversight responsibilities, obstructed attempts by agencies like

the CFPB to rein in servicer misconduct, failed to institute a process that allows bor-

rowers to raise servicer misconduct in their PSLF, TEPSLF, and/or ECF applications,

and refused to account for Title IV servicers’ misrepresentations in the PSLF review

process.




113Letter from Kathleen L. Kraninger to Elizabeth Warren at 2 (Apr. 23, 2019),
https://www.warren.senate.gov/imo/media/doc/2019.04.23%20KK%20to%20Warren_
student%20loan%20industry.pdf.
114Chris Arnold, CFPB Chief Says Education Department Is Blocking Student Loan
Oversight, National Public Radio (May 16, 2019), https://www.npr.org/2019/05/16/
723568597/cfpb-chief-says-education-department-is-blocking-student-loan-oversight
(last visited Dec. 11, 2020).
115Letters from Senators Warren, Brown, Gillibrand, Durbin, and Whitehouse to Na-
vient Solutions, LLC, Nelnet, Inc., and Pa. Higher Educ. Assistance Agency (May 14,
2019), https://www.npr.org/documents/2019/may/letters-to-servicers.pdf.

                                          55
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 60 of 100




                         Servicer Misconduct Plaintiffs

             1.    Deborah Baker

      190.   Between 1996 and 1999, Deborah Baker took out student loans under

the FFEL Program to finance her undergraduate degree. She consolidated her loans

into a FFEL Consolidation Loan in 2000, but she was unable to afford the standard

student loan payment amount. When she asked her Title IV servicer, Sallie Mae,

about more affordable repayment options, she was incorrectly told there was no op-

tion besides forbearance. Ms. Baker remained in forbearance until 2004.

      191.   Throughout this period, Ms. Baker continued to inquire about more af-

fordable payment options and informed Sallie Mae of the payment amount that she

would be able to afford. She also repeatedly informed Sallie Mae that she was a public

school teacher and sent documentation of her salary along with her teacher contracts.

      192.   Sallie Mae continued to inform her that her only options were to make

monthly payments that represented the majority of her income or to take repeated

economic hardship forbearances.

      193.   In 2004, after again consolidating her FFEL Loans, Ms. Baker started

repayment, but once more told Sallie Mae that she was concerned about her ability

to afford the high monthly payments. The servicer finally offered a more affordable

option where Ms. Baker would pay only the interest on her loans.

      194.   In March 2005, Ms. Baker called Sallie Mae again to ask about options

for a more affordable monthly payment. Though Ms. Baker had FFEL Loans, her

servicer sent her a booklet about repayment options for Direct Loans.

      195.   On July 11, 2005, Ms. Baker submitted an income certification form for

income-driven repayment and began paying her loans on an income-driven repay-

ment plan. Ms. Baker continued to certify her income every year and make on-time

payments. In 2009, she switched to another income-driven repayment plan.



                                         56
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 61 of 100




      196.   Ms. Baker learned about PSLF in 2007 and called Sallie Mae for details.

Sallie Mae informed Ms. Baker that to qualify for PSLF, she would need to be on an

income-driven repayment plan and to make ten years of payments. The servicer did

not inform Ms. Baker that none of her loans would qualify for PSLF because they

were FFEL Loans.

      197.   After that conversation, Ms. Baker discussed her intention to qualify for

PSLF on countless occasions with Sallie Mae and with Navient, her successor Title IV

servicer. In virtually every conversation, she stated that she was a public school

teacher seeking loan forgiveness under the PSLF Program. Navient told Ms. Baker

to continue making payments on her existing loans, even though Navient knew she

had nonqualifying FFEL Loans.

      198.   Among the myriad papers, websites, and statements containing infor-

mation about Ms. Baker’s loans, there were multiple indications that she had Direct

Loans, and indeed, Ms. Baker believed that she had Direct Loans.

      199.   For example, Navient’s online portal displaying Ms. Baker’s “Loan De-

tails,” as shown below, says nothing about FFEL Loans. Instead, it states that

Ms. Baker’s loans are “SmartLoan Direct Repay-Adsm” and “Consolidated.”




      200.   Because she believed that her loans were Direct Loans (due in part to

the reference to “Direct” in the online description), Ms. Baker checked the boxes on

                                         57
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 62 of 100




her income certification forms for income-driven repayment, indicating that she held

Direct Loans (in at least 2013, 2014, and 2015). Navient processed her request de-

spite this error, never informing her that she had FFEL Loans.

      201.     Additional mistakes by both Title IV servicers, Sallie Mae and Navient,

led to delays in Ms. Baker’s income certification and caused her to make additional

payments that did not qualify.

      202.     On June 16, 2009, a Sallie Mae representative told Ms. Baker that she

should delay filing her income recertification form until July 1 due to potential stu-

dent loan interest rate changes. That was incorrect, as Ms. Baker’s loans had a fixed

rate and would not be impacted by interest rate changes. When Ms. Baker followed

this direction and submitted her income certification form on July 1, she received a

notice that her certification had not been received in time and that her income-driven

repayment period had ended.

      203.     After Ms. Baker submitted her income certification form in July 2009,

Sallie Mae repeatedly sent the incorrect forms to the IRS to obtain Ms. Baker’s tax

information.    The resulting delay in recertifying Ms. Baker’s income caused her

monthly payments to revert back to the standard repayment plan. On multiple phone

calls with Sallie Mae, Ms. Baker stated that she was pursuing PSLF. When Sallie

Mae informed Ms. Baker that she had the option of receiving a forbearance and ac-

cruing interest while Sallie Mae was sorting out the mistake with her income-driven

repayment plan recertification, Ms. Baker responded that she did not want to miss a

payment because she wanted to continue qualifying for PSLF. The Sallie Mae repre-

sentative told Ms. Baker that she could simply make the same payments she had

been making on her prior plan while the forbearance was in effect. That was wrong.

Payments made during a forbearance period do not count towards PSLF.

      204.     In August 2013, when Ms. Baker submitted her income certification

forms, Sallie Mae again sent the incorrect forms to the IRS to obtain Ms. Baker’s tax
                                          58
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 63 of 100




information. In Ms. Baker’s conversations with Sallie Mae about these mistakes, she

stated multiple times that she was pursuing PSLF and could not miss a payment.

      205.   On June 15, 2015, Ms. Baker noticed that her student loan payment,

which she had made by check, had posted to her account but then disappeared. When

Ms. Baker called to inquire about the payment, she explained to a Navient repre-

sentative (Navient now servicing the loans previously serviced by Sallie Mae) that

she was trying to qualify for PSLF and wanted to make sure her payment was on

time. The Navient representative told Ms. Baker that she would waive the fee for

making the payment over the phone so that it would post the same day. Again, this

representative did not inform Ms. Baker that her payment would not qualify for

PSLF because she did not have Direct Loans.

      206.   On June 16, 2016, Ms. Baker filled out an electronic income-driven re-

payment application with ED. On this application, Ms. Baker checked a box indicat-

ing that she was pursuing PSLF.

      207.   In anticipation of receiving forgiveness in the fall of 2017, Ms. Baker

submitted an ECF to FedLoan Servicing on June 21, 2017. On July 25, 2017, Ms.

Baker received a notice from FedLoan Servicing stating that her ECF could not be

accepted because she did not have Direct Loans.

      208.   The same day, Ms. Baker called FedLoan Servicing to ask for infor-

mation about why her loans were not “qualifying loans.” FedLoan Servicing told

Ms. Baker that it was “unfortunate” that Sallie Mae and Navient had not informed

her that her FFEL Loans did not qualify for PSLF.

      209.   The same day, Ms. Baker called Navient to request further information

as to why she had not been given correct information about qualifying for PSLF. Na-

vient apologized to Ms. Baker and told her that Navient was unable to help her and

was “sorry” that it had not given her the right information.


                                         59
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 64 of 100




      210.     On July 26, 2017, Ms. Baker filed a complaint with the CFPB describing

the misrepresentations made by Sallie Mae and Navient regarding PSLF and char-

acterizing the documentation and advice she received from them as “intentionally

misleading.”

      211.     On August 2, 2017, Ms. Baker filed a complaint with the Oklahoma At-

torney General’s Consumer Protection Unit, again describing the years of misinfor-

mation she received from Sallie Mae and Navient. She stated that “[t]he documen-

tation from SLMA/Navient is intentionally misleading and meant to keep borrowers

uninformed of rules for loan forgiveness or reduction programs.” Ms. Baker said she

“anticipate[d] a public outcry as people around the country learn that their loans don’t

qualify for this program” and requested that Oklahoma join the fight against Na-

vient’s abusive and predatory lending practices.

      212.     In response to Ms. Baker’s complaint to the Oklahoma Attorney Gen-

eral, Navient stated “[w]e have … verified that although Ms. Baker incorrectly se-

lected that she had Direct Loans on the IBR form, it would not be a reason for denial

as we were still able to complete the processing with the information she provided.”

Thus, Navient acknowledged that it knew Ms. Baker had the wrong type of loans to

qualify for PSLF and nevertheless failed to inform her.

      213.     In September 2017, Ms. Baker consolidated her loans into Direct Loans

after being told that this was the only way to qualify for PSLF.

      214.     Ms. Baker wrote to ED’s Ombudsman Group on September 20, 2017 to

request assistance.




                                          60
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 65 of 100




      215.   ED’s website explains that the Ombudsman Group is “a neutral, infor-

mal, and confidential resource” that is supposed to help resolve disputes about federal

student aid.116

      216.   Ms. Baker’s letter detailed the years of mistakes and misinformation

from Sallie Mae and Navient—entities tasked by ED with providing Ms. Baker with

accurate information and servicing her loans in accordance with applicable laws and

regulations. Ms. Baker explained that despite years of faithfully making on-time

payments on her loans and serving her community as a public school teacher, she had

been informed that she was not eligible for loan forgiveness.

      217.   The Ombudsman Group indicated that it might be able to have some of

her payments count toward PSLF if Ms. Baker sent in relevant documentation.

Ms. Baker spent an entire night organizing and sending documents to the Ombuds-

man Group. The Ombudsman Group did not cause any of Ms. Baker’s payments to

be counted for PSLF.

      218.   Ms. Baker also sent a letter to her U.S. Senator detailing the misrepre-

sentations she received from Sallie Mae and Navient. Senator James Lankford’s of-

fice responded that he “regret[s] that this matter could not be resolved in your favor.”

      219.   Ms. Baker applied for PSLF on March 28, 2018.

      220.   ED denied Ms. Baker’s application for PSLF on April 12, 2018 on the

ground that she had not made 120 qualifying payments. At that point, she had only

made five qualifying payments on her Direct Consolidation Loans.

      221.   Ms. Baker also wrote a letter to President Donald Trump regarding her

concerns. The White House forwarded the letter to ED, and ED responded on May 2,

2018 that TEPSLF “may provide you an ability to qualify for loan forgiveness if you



116U.S. Dep’t of Educ., Fed. Student Aid, Getting Prepared Before Seeking Help,
https://studentaid.ed.gov/sa/repay-loans/disputes/prepare (last visited Dec. 11, 2020).

                                          61
         Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 66 of 100




otherwise meet the requirements for PSLF and meet other, new requirements.” ED

failed to acknowledge any of the servicer misconduct Ms. Baker had alleged.

      222.    Per ED’s instructions, Ms. Baker applied for TEPSLF by e-mailing ED

on May 23, 2018. ED denied Ms. Baker TEPSLF on August 29, 2018, on the ground

that she had not been in repayment for at least ten years on her Direct Consolidation

Loans.

      223.    Since receiving this notice, Ms. Baker has continued to faithfully make

payments every month on her student loans. Ms. Baker also submits an ECF every

few months to ensure that her Title IV servicer, FedLoan Servicing, has correctly

counted all of her PSLF-qualifying payments.

      224.    On March 27, 2020, Ms. Baker’s loans were placed in administrative for-

bearance under the CARES Act.

      225.    On May 28, 2020, Ms. Baker submitted an ECF signed by her employer,

Jenks Public Schools, a PSLF-qualifying employer.

      226.    On August 18, 2020, FedLoan Servicing sent Ms. Baker a letter listing

her PSLF-qualifying payments. The letter indicated that Ms. Baker had not received

credit for any payments between May 5, 2020 and May 28, 2020, the time period

covered by her May 28, 2020 ECF. Due to the CARES Act, Ms. Baker was not re-

quired to make a payment between May 5, 2020 and May 28, 2020, and her nonpay-

ment on May 25, 2020 should have counted for PSLF and TEPSLF.

      227.    Ms. Baker wrote to FedLoan Servicing to ask why her May 25, 2020 non-

payment was not being counted. On September 1, 2020, FedLoan responded that, “If

no end date is provided on the Employment Certification Form (ECF), the end date

for the qualifying payments is the day that the application was signed by your em-

ployer.” But Ms. Baker’s ECF was signed by her employer on May 28, 2020, three

days after her nonpayment on May 25, 2020. Thus, Ms. Baker should have received

PSLF credit for that nonpayment.
                                         62
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 67 of 100




      228.    On September 9, 2020, Ms. Baker submitted an ECF for her new em-

ployer, Bixby Public Schools. Her ECF listed her employment start date as Au-

gust 10, 2020, and indicated that she was employed at Bixby Public Schools on a full-

time basis.

      229.    On September 29, 2020, FedLoan Servicing sent Ms. Baker a letter out-

lining her PSLF-qualifying payment counts. This letter still showed no qualifying

payment for the period between May 5 and May 28, 2020 (omitting her May 25, 2020

nonpayment), but did show that her September 9, 2020 ECF had been approved and

that she had received credit for one qualifying payment since August 10, 2020.

      230.    On November 13, 2020, over a year after filing this lawsuit, Ms. Baker

received a “Decision Letter” from ED, along with a 345-page collection of records con-

taining some (but not all) of Ms. Baker’s loan records, correspondence, and other doc-

uments.

      231.    The Decision Letter from ED informed Ms. Baker that she does not qual-

ify for PSLF because she has not yet made 120 payments on her Direct Consolidation

Loans and because her prior payments on her FFEL Loans do not count toward PSLF.

      232.    The records included with Ms. Baker’s Decision Letter include numer-

ous communications from and on behalf of Ms. Baker detailing how Ms. Baker’s ser-

vicer provided her with untrue and misleading information about PSLF, which led

her to make nearly ten years of non-qualifying payments. However, the Decision

Letter contains no discussion or acknowledgement of these facts.

      233.    The Decision Letter from ED includes a list of Ms. Baker’s payments on

her Direct Loans and, for each, an indication of whether she received credit for PSLF

for each monthly payment, and whether her employment was approved as qualifying

for PSLF purposes.

      234.    This list of payments differs from the list of payments contained in the

letter Ms. Baker received from FedLoan on September 29, 2020, only one month
                                          63
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 68 of 100




earlier. The Decision Letter indicates that Ms. Baker has received PSLF credit for

her May 2020 nonpayment, while the letter from FedLoan Servicing did not. The

Decision Letter also indicates that Ms. Baker’s employment was not approved for the

month of August 2020 and denies her PSLF credit for that month. However, the

letter from FedLoan Servicing shows that Ms. Baker’s ECF for her work as a teacher

from August 10, 2020 through September 9, 2020 was approved and that she has a

qualifying nonpayment during that time.

      235.      Thus, in the last three months alone, ED and FedLoan Servicing have

provided Ms. Baker with two different sets of qualifying payment and employment

period calculations, both of which incorrectly fail to count Ms. Baker’s qualifying non-

payments during the CARES Act forbearance period.

      236.      ED’s November 13, 2020 Decision Letter does not provide Ms. Baker

with much more than a recitation of the requirements for PSLF. The Decision Letter

contains no consideration of the misconduct by Ms. Baker’s servicers that led her to

believe for years that her payments met those requirements. Instead, it simply points

out that Ms. Baker had non-qualifying loans until September 2017 and therefore has

not yet made 120 qualifying monthly payments. Furthermore, the inconsistent qual-

ifying payment counts provided in the Decision Letter by ED and in correspondence

from FedLoan Servicing have left Ms. Baker with even less certainty about her qual-

ifying payments than she had before.

      237.      For over ten years, Ms. Baker made regular monthly student loan pay-

ments so that she could earn loan forgiveness under PSLF, which was an integral

component of her family’s financial plans. After Ms. Baker learned that she had

spent ten years diligently making payments on the “wrong” type of loan and that she

still had to make at least a decade of payments to be eligible for loan forgiveness, she

experienced extreme stress that led to repeated hospitalizations for anxiety and heart

palpitations.
                                          64
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 69 of 100




      238.   ED failed to institute an adequate process for considering Ms. Baker’s

application for loan forgiveness that would have allowed ED to identify and take into

account the repeated misrepresentations the Title IV servicers made to Ms. Baker.

      239.   ED’s denial of Ms. Baker’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicers’ misrepresen-

tations.

      240.   But for the Title IV servicers’ misconduct, Ms. Baker would have made

120 payments qualifying for PSLF; ED should therefore grant Ms. Baker loan for-

giveness.

             2.     Janelle Menzel

      241.   Janelle Menzel took out Direct Loans to finance her undergraduate ed-

ucation. She began repaying her student loans in 2004 after consolidating them into

Direct Consolidation Loans.

      242.   Ms. Menzel learned about PSLF in February 2008 and planned to apply

after ten years of payments. When her loans were transferred to a Title IV servicer,

Nelnet, for servicing in 2010, Ms. Menzel confirmed with Nelnet how to qualify for

PSLF. Nelnet told Ms. Menzel that she was on track for PSLF.

      243.   Ms. Menzel also asked Nelnet in or around 2010 about the TLF program,

which forgives a portion of student loans for teachers working in eligible low-income

schools for five years. Nelnet informed Ms. Menzel that she could not apply for TLF

until she had worked in the same school for five years. That was false. TLF is avail-

able after five years of teaching in qualifying schools, regardless of whether a teacher

remains at the same school, and Ms. Menzel could have applied for TLF for years

2004 to 2009.




                                           65
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 70 of 100




      244.   Due to this misrepresentation, Ms. Menzel delayed submitting her TLF

application and did not receive TLF until September 2011, covering the years 2006

to 2011.

      245.   Nelnet also did not inform Ms. Menzel that any qualifying payments to-

ward TLF could not also qualify for PSLF, and thus, that she would lose payments

made between 2006 and 2011 as PSLF-qualifying payments and have to start the

120-payment count anew when she received the TLF award.

      246.   Had Nelnet informed Ms. Menzel that she could have submitted her ap-

plication for TLF after working in multiple qualifying schools for five years, Ms. Men-

zel would have been able to minimize the impact of TLF on her PSLF-qualifying pay-

ments by applying earlier and thus avoiding any overlap between TLF-qualifying

payments and PSLF-qualifying payments, or she could have chosen to forgo TLF en-

tirely in order to qualify for PSLF more quickly. Instead, Ms. Menzel only learned

that Nelnet had misinformed her seven years after she applied for TLF. By that time,

Ms. Menzel had lost years of qualifying PSLF payments due to Nelnet’s misrepresen-

tations.

      247.   After speaking to Nelnet in or around 2010 about her continued desire

to pursue PSLF, Ms. Menzel tracked her progress toward PSLF forgiveness. Every

time Ms. Menzel logged into her Nelnet account, she saw a link under her “Account

Snapshot” that read “View Loan Benefits and Details,” like the one depicted below. 117




117The below screenshot is not taken from Ms. Menzel’s account but depicts the same
link Ms. Menzel used to attempt to obtain accurate information regarding her quali-
fying payments.

                                          66
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 71 of 100




      248.   Clicking on this link led Ms. Menzel to a chart titled “Qualifying Pay-

ments.” Every month, the number of qualifying payments would increase when

Ms. Menzel made a payment.       Based on her conversation with Nelnet and this

monthly chart of “Qualifying Payments,” Ms. Menzel believed she was making pro-

gress towards PSLF with each loan payment she made.

      249.   On October 24, 2016, Ms. Menzel contacted her servicer and inquired

about her progress toward PSLF. Ms. Menzel was verbally advised by her servicer

that she needed to make only nine more qualifying payments to obtain PSLF.

      250.   At or around the same time, Ms. Menzel submitted an ECF in anticipa-

tion of applying for PSLF the following year.

      251.   After her employment was certified, Ms. Menzel’s loans were trans-

ferred to another Title IV servicer, FedLoan Servicing.

      252.   Ms. Menzel then waited for nearly a year to hear back from FedLoan

Servicing about the status of her qualifying payments. Ms. Menzel called FedLoan

Servicing multiple times to inquire about the status of her ECF and was told each

time that a response was forthcoming.

      253.   Ms. Menzel applied for PSLF on June 14, 2018.

      254.   On June 27, 2018, ED denied Ms. Menzel PSLF, informing her that de-

spite her years of repayment, she was “not eligible yet” and had made zero qualifying

                                         67
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 72 of 100




payments for PSLF, despite having been informed by her servicer almost two years

earlier that she had made 111 qualifying payments.

      255.   Ms. Menzel immediately applied for TEPSLF.

      256.   ED also denied Ms. Menzel’s TEPSLF application. Ms. Menzel called

FedLoan Servicing to ask why she was not eligible for TEPSLF and was told for the

first time that, as a result of her TLF program award in 2011, five years of her pay-

ments did not qualify for TEPSLF. FedLoan Servicing told her that with these years

excluded, she should “give up” on TEPSLF because the limited amount of money

available for the program would likely be gone by the time she was eligible.

      257.   After ED denied her PSLF and TEPSLF, Ms. Menzel continued repay-

ing her student loans.

      258.   On November 13, 2020, in connection with this action, Ms. Menzel re-

ceived a “Decision Letter” from ED informing her that she was not eligible for PSLF

because she had been making payments under a repayment schedule that does not

qualify for the PSLF Program. ED’s letter stated that Ms. Menzel had made zero

qualifying payments for PSLF and 58 qualifying payments toward TEPSLF.

      259.   ED further stated in its November 13 Decision Letter that Ms. Menzel’s

payments for the period from August 29, 2006 to June 6, 2011 did not count toward

PSLF, because Ms. Menzel had received TLF relief for that period. ED stated that

“this restriction is included in the ‘Important Information About PSLF’ section of the

ECF.” But Ms. Menzel was not told this information at the time it mattered—when

she applied for TLF after also inquiring about PSLF.

      260.   At points during her career, Ms. Menzel considered a career outside of

education that would have paid a higher salary. She never sought those opportuni-

ties, in part because of the promise of loan forgiveness under PSLF.

      261.   In fact, Ms. Menzel thought that if she obtained PSLF, she would be able

to save for her children’s educational expenses so that they could graduate with
                                         68
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 73 of 100




minimal student loan debt—something her parents were unable to do for her. In-

stead, by the time Ms. Menzel will have fully paid off her student loans, she will be

preparing to send her eldest child to college.

      262.   ED has failed to institute any adequate process to consider Ms. Menzel’s

application for loan forgiveness that identifies and takes into account Nelnet’s mis-

representations to Ms. Menzel about qualifying for PSLF.

      263.   ED’s denial of Ms. Menzel’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicer’s misrepresen-

tations.

      264.   But for servicer misconduct, Ms. Menzel would have made 120 qualify-

ing payments for PSLF; ED should therefore grant Ms. Menzel loan forgiveness.

             3.     Kelly Finlaw

      265.   Kelly Finlaw took out FFEL Loans to finance her undergraduate degree

and took out Direct Loans to finance her graduate degree.

      266.   Ms. Finlaw consolidated her FFEL Loans into a FFEL Consolidation

Loan in February 2007 and began repayment at that time. Her Title IV loan servicer

for her FFEL Consolidation Loan was Nelnet.

      267.   Ms. Finlaw began repayment on her Direct Loans in November 2013.

Her Title IV servicer for her Direct Loans was Navient.

      268.   Ms. Finlaw    informed    Nelnet    that   she   intended   to   apply   for

PSLF. Nelnet told Ms. Finlaw that she needed to wait until she had made 120 pay-

ments on her student loans. But Nelnet did not inform Ms. Finlaw that even if she

made 120 payments on her student loans, she would not be able to obtain PSLF un-

less she consolidated her FFEL Loan into a Direct Consolidation Loan and made 120

qualifying payments on that loan.




                                           69
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 74 of 100




      269.   Ms. Finlaw continued paying her loans, unaware that her FFEL Loan

was ineligible for PSLF.

      270.   In 2016, Ms. Finlaw received a notice from FedLoan Servicing stating

that she had loans that would be eligible for PSLF after having made monthly pay-

ments for ten years. Ms. Finlaw immediately contacted Nelnet to ask for details

about how to apply for loan forgiveness through PSLF.

      271.   Nelnet falsely informed Ms. Finlaw that she would qualify for PSLF in

October 2017. When Ms. Finlaw asked how many qualifying payments she had

made, Nelnet advised her that her payment history was available on her online ac-

count. Nelnet advised Ms. Finlaw to simply continue repaying her loans and then

submit a PSLF application. That information was wrong. Ms. Finlaw’s FFEL Loan

was not eligible for PSLF, and Ms. Finlaw’s Direct Loans had not been in repayment

long enough to qualify for PSLF.

      272.   Nelnet also falsely informed Ms. Finlaw that she should cease paying

her loans because she would be “wasting” her money paying her loans back after they

were eligible for forgiveness.

      273.   This information was also wrong. As Ms. Finlaw was not eligible for

PSLF in October 2017, going into forbearance in fact caused her loans to accrue in-

terest, which was capitalized after her forbearance ended.

      274.   On May 26, 2017, Ms. Finlaw submitted an ECF signed by her employer.

      275.   On June 28, 2017, FedLoan Servicing contacted Ms. Finlaw to inform

her that her employment had been approved for PSLF and that her Direct Loans

would be transferred from Nelnet to FedLoan Servicing.

      276.   On August 1, 2017, FedLoan Servicing contacted Ms. Finlaw to inform

her that FedLoan Servicing was now servicing her federally owned student loans.

      277.   In the fall of 2017, Ms. Finlaw submitted an application for PSLF and

requested an administrative forbearance pending a decision on her PSLF application.
                                         70
        Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 75 of 100




        278.   Several months later, ED denied Ms. Finlaw’s PSLF application on the

ground that her FFEL Loan did not qualify for PSLF.

        279.   After being denied PSLF, Ms. Finlaw contacted Nelnet to request an ex-

planation and to inquire about why she did not qualify for PSLF.

        280.   A Nelnet representative told Ms. Finlaw that Nelnet had received many

similar calls from borrowers who were led to believe that they qualified for PSLF.

The Nelnet representative referenced news articles regarding the low PSLF ac-

ceptance rate and told Ms. Finlaw that PSLF is a faulty program and a “scam.”

        281.   The Nelnet representative also told Ms. Finlaw that she had made

enough payments for PSLF, and that she only needed to consolidate all of her loans

into a Direct Consolidation Loan to qualify.

        282.   That information was wrong. Ms. Finlaw had been in repayment on her

Direct Loans on a qualifying repayment plan for nearly five years at that point and

would have been eligible for forgiveness of those loans after five more years of pay-

ments. The Nelnet representative did not inform Ms. Finlaw that by consolidating

all of her loans, Ms. Finlaw would lose the qualifying payments she had already made

on her Direct Loans.

        283.   Relying on the Nelnet representative’s statements, Ms. Finlaw consoli-

dated her loans into a Direct Consolidation Loan in February 2018 in order to qualify

for PSLF. By doing so, Ms. Finlaw lost almost five years of qualifying payments on

her existing Direct Loans.

        284.   In April 2018, Ms. Finlaw applied for TEPSLF. ED denied Ms. Finlaw’s

TEPSLF application, this time due to insufficient payments on her new Direct Con-

solidation Loan.

        285.   On February 24, 2020, Ms. Finlaw submitted an ECF signed by her em-

ployer showing she had been employed there on a full-time basis since January 27,

2007.
                                          71
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 76 of 100




      286.   On March 25, 2020, Ms. Finlaw received a letter from FedLoan Servic-

ing stating that her employment was approved. The letter stated that within a few

weeks, Ms. Finlaw would be provided with information about her qualification for

PSLF, including the number of qualifying payments she had made and her expected

forgiveness date. The letter also stated that within a few weeks, Ms. Finlaw’s loans

would be transferred to FedLoan Servicing, if they were not serviced by FedLoan Ser-

vicing already.

      287.   Ms. Finlaw never received any of the PSLF qualifying information de-

scribed in this letter, including a count of qualifying payments. Ms. Finlaw has not

received any information about when her loan servicing will be transferred to Fed-

Loan Servicing.

      288.   In connection with this lawsuit, on November 13, 2020, Ms. Finlaw re-

ceived a “Decision Letter” from ED dated October 30, 2020. The Decision Letter

stated that Ms. Finlaw did not qualify for PSLF or TEPSLF because she had not made

the required 120 payments on her Direct Loan. The letter repeated what Ms. Finlaw

already knew: she had made years of non-qualifying payments on FFEL Loans and

then lost all qualifying payments she made on her Direct Loans after consolidating.

The Decision Letter did not discuss or acknowledge the misconduct by Ms. Finlaw’s

servicers that caused Ms. Finlaw to lose those qualifying payments.

      289.   The Decision Letter stated that any payments made by Ms. Finlaw be-

tween January 28, 2008 and March 4, 2014 could not have counted towards PSLF,

because Ms. Finlaw received TLF for her work during that period. However, the Ad-

ministrative Record included with the Decision Letter does not include any record of

Ms. Finlaw receiving TLF, and Ms. Finlaw has been unable to locate any records of

receiving TLF.

      290.   For the past 10 years, Ms. Finlaw has diligently pursued PSLF relief,

including attending town halls hosted by AFT about student debt, and using the
                                        72
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 77 of 100




Summer application to which she was provided access by AFT. But Ms. Finlaw has

been unable to obtain forgiveness, and as a result, has been unable to save for the

future or to buy a home in the neighborhood she has served for so many years.

      291.      ED failed to institute an adequate process for considering Ms. Finlaw’s

application for loan forgiveness that would have allowed ED to identify and take into

account the Title IV servicer’s repeated misrepresentations.

      292.      ED’s denial of Ms. Finlaw’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicer’s misrepresen-

tations.

      293.      But for servicer misconduct, Ms. Finlaw would have made 120 qualify-

ing payments for PSLF; therefore, ED should grant Ms. Finlaw loan forgiveness.

                4.    Michael Giambona

      294.      Michael Giambona took out student loans under the Direct Loan Pro-

gram to finance his undergraduate and graduate degrees. In June 2006, Dr. Giam-

bona consolidated his loans into a FFEL Consolidation Loan and began repaying his

loan on the graduated repayment plan.

      295.      When Dr. Giambona learned about PSLF in 2008, he asked the Title IV

servicer of his loan for information about how to qualify. The servicer assured him

that he would qualify for loan forgiveness in ten years so long as he continued working

in public service and making his loan payments in full and on time. The servicer also

instructed him to call back in two years when more information about PSLF would

be available.

      296.      In fact, because Dr. Giambona’s Direct Loans had been consolidated into

a FFEL Consolidation Loan in 2006, his loans did not qualify for PSLF. For his loans

to qualify, Dr. Giambona needed to reconsolidate them into a Direct Consolidation

Loan and enroll in an income-driven repayment plan. Instead, after being assured


                                            73
           Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 78 of 100




by the Title IV servicer that he would qualify after ten years of payments, Dr. Giam-

bona continued making payments on his FFEL Consolidation Loan.

         297.   As instructed, Dr. Giambona called his servicer again in 2010 to request

further information about PSLF.

         298.   The Title IV servicer assured him that since he had federal student loans

and worked in a public service position, he would be eligible for loan forgiveness after

ten years of payments. The servicer instructed him to call back again in a few years

when he was closer to the ten-year mark in order to obtain information about how to

apply.

         299.   For the next six years, Dr. Giambona made every payment, on time and

in full.

         300.   As instructed, Dr. Giambona called his loan servicer, now Navient, in

2016 to obtain information about PSLF. Navient told him that since he had not

missed a single payment since PSLF was instituted, he would be eligible for loan

forgiveness in 2017 so long as he continued making payments and working for a qual-

ifying employer. Navient told Dr. Giambona that he should contact Navient or ED to

obtain the PSLF application form in late 2017 when he would be eligible for for-

giveness.

         301.   As instructed, in late 2017, after making 120 payments, Dr. Giambona

obtained the PSLF Application for Forgiveness from ED’s website and submitted it

to FedLoan Servicing.

         302.   In October 2017, ED denied Dr. Giambona’s application for PSLF.

         303.   Dr. Giambona contacted FedLoan Servicing to ask why his PSLF appli-

cation had been denied. FedLoan Servicing did not explain that his FFEL Loan did

not qualify for PSLF and instead told Dr. Giambona to change his graduated repay-

ment plan to an income-driven repayment plan.


                                            74
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 79 of 100




      304.   In 2018, when Dr. Giambona learned that TEPSLF could provide loan

forgiveness for public servants who were denied PSLF because their payments were

made on a nonqualifying payment plan, he applied immediately.

      305.   On June 6, 2018, ED denied Dr. Giambona’s TEPSLF application for

failure to apply for PSLF.

      306.   Dr. Giambona sent another PSLF application to ED and was sent a no-

tice on June 15, 2018 that his application had been received.

      307.   Shortly thereafter, ED denied Dr. Giambona’s PSLF application.

      308.   Dr. Giambona reapplied for TEPSLF on July 6, 2018.

      309.   On August 30, 2018, ED denied Dr. Giambona’s TEPSLF application

because he did not have any Direct Loans.

      310.   Dr. Giambona called FedLoan Servicing to ask why his loans were not

eligible for TEPSLF.

      311.   For the first time, FedLoan Servicing informed Dr. Giambona that his

Direct Loans had been consolidated into a FFEL Loan in 2006, making his payments

on those loans ineligible for PSLF.

      312.   In connection with this lawsuit, on November 13, 2020, Dr. Giambona

received a “Decision Letter” from ED along with a 38-page collection of records con-

taining some (but not all) of Dr. Giambona’s loan records, correspondence, and other

documents.

      313.   The “Decision Letter” contained no discussion or acknowledgement of

the misleading statements Dr. Giambona brought to ED’s attention but merely re-

peated that he is ineligible for PSLF because he holds FFEL Loans, not Direct Loans.

      314.   Dr. Giambona has dedicated his entire career to serving his community.

But with nearly $100,000 in federal student debt still hanging over his head after ten

years of misinformation from Title IV servicers, Dr. Giambona’s plans for his family’s

financial future are uncertain.
                                         75
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 80 of 100




      315.   ED has failed to institute an adequate process for considering Dr. Giam-

bona’s application for loan forgiveness that would have allowed ED to identify and

take into account the repeated misrepresentations Title IV servicers made to

Dr. Giambona.

      316.   ED’s denial of Dr. Giambona’s application for loan forgiveness is arbi-

trary and capricious in that it fails to take into account the Title IV servicers’ misrep-

resentations.

      317.   But for servicer misconduct, Dr. Giambona would have made 120 quali-

fying payments for PSLF; ED should therefore grant Dr. Giambona loan forgiveness.

             5.     Andre Lorincz

      318.   Andre Lorincz took out Direct Loans to finance his undergraduate and

graduate degrees. In March 2003, after graduating with his master’s degree, Mr. Lor-

incz consolidated his Direct Loans into a Direct Consolidation Loan and began mak-

ing payments on the graduated repayment plan.

      319.   Mr. Lorincz learned about PSLF shortly after the program was created

and asked his Title IV servicer, Direct Loan Servicing, for more information about

how to qualify for PSLF.

      320.   Direct Loan Servicing told Mr. Lorincz that he was qualified for PSLF

and simply needed to keep making payments for ten more years while working as a

teacher, at which point the balance of his loans would be forgiven. This was incorrect;

Mr. Lorincz was on a graduated repayment plan, and making payments on this plan

would not qualify him for PSLF. To become eligible for PSLF, Mr. Lorincz had to

switch his loans to an income-driven repayment plan.

      321.   Relying on his servicer’s assurances, Mr. Lorincz continued paying

every month on the graduated repayment plan and did not switch payment plans.




                                           76
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 81 of 100




       322.   Mr. Lorincz periodically asked Direct Loan Servicing and his subse-

quent Title IV servicer MOHELA whether he was “on track” for PSLF. Each time,

Mr. Lorincz was told the same thing that Direct Loan Servicing had initially told him:

that he should simply keep doing what he was doing and his loans would be forgiven

after ten years.

       323.   Mr. Lorincz’s loan servicers did not inform him that they were in fact

unable to confirm that he was “on track” for PSLF; only FedLoan Servicing could

confirm how many qualifying payments a borrower had made. Had Mr. Lorincz’s

servicers explained that he should submit an ECF to FedLoan Servicing to confirm

his PSLF eligibility, Mr. Lorincz would have learned that his payments did not qual-

ify.

       324.   In April 2019, Mr. Lorincz completed the PSLF Application for For-

giveness and requested an administrative forbearance while his application was be-

ing processed.

       325.   In June 2019, ED denied Mr. Lorincz’s PSLF application on the grounds

that his payment plan did not qualify for PSLF. Despite several calls to his servicers

asking if he was doing everything he needed to do to qualify for PSLF, this was the

first time Mr. Lorincz learned that none of his payments had qualified. Mr. Lorincz

then immediately applied for an income-driven repayment plan and enrolled in the

REPAYE plan.

       326.   Shortly after Mr. Lorincz’s PSLF application was denied, he received an

e-mail from ED informing him of TEPSLF and explaining that he could still qualify

for PSLF if his most recent payment and the payment he made 12 months prior to

applying for TEPSLF were at least as much as they would have been on an income-

driven repayment plan. Mr. Lorincz promptly applied for TEPSLF.

       327.   In August 2019, ED denied Mr. Lorincz’s TEPSLF application on the

grounds that his most recent payment and the payment he made 12 months prior to
                                         77
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 82 of 100




applying for TEPSLF were lower than they would have been on an income-driven

repayment plan. ED did not inform Mr. Lorincz how his income-driven payment

amount was calculated, which repayment plan it had used in this determination, or

what information ED used as Mr. Lorincz’s “information on file,” nor did ED provide

a process through which Mr. Lorincz could submit information relevant to his income-

driven repayment determination or contest the calculation.

      328.   Had Mr. Lorincz received truthful and accurate information about his

PSLF status when he asked his Title IV servicers whether he was on track for loan

forgiveness, he would have immediately switched to an income-driven repayment

plan. Indeed, there were times when Mr. Lorincz may even have paid less on an

income-driven repayment plan than he did on the non-qualifying repayment plan in

which he was enrolled.

      329.   Unsure of what to do next and discouraged that he still had tens of thou-

sands of dollars in debt that he had for years been assured would be forgiven, Mr. Lor-

incz has continued to keep his loans in forbearance.

      330.   Recently, Mr. Lorincz, like nearly every other teacher in the United

States, was suddenly faced with the challenges of remote teaching when schools

closed because of the COVID-19 pandemic. He has worked long hours to adapt his

entire curriculum so that his students could learn online.

      331.   ED failed to institute an adequate process for considering Mr. Lorincz’s

application for loan forgiveness that would have allowed ED to identify and take into

account the repeated misrepresentations that Title IV servicers made to Mr. Lorincz.

      332.   ED failed to provide Mr. Lorincz with adequate notice of the reasons for

his PSLF and TEPSLF applications’ denial, including the evidence upon which ED

relied in reaching its decisions.




                                          78
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 83 of 100




      333.   ED’s denial of Mr. Lorincz’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicers’ misrepresen-

tations.

      334.   But for servicer misconduct, Mr. Lorincz would have made 120 qualify-

ing payments for PSLF; ED should therefore grant Mr. Lorincz loan forgiveness.

             6.     Peter Huk

      335.   Peter Huk took out FFEL Loans beginning in 1988 to finance his under-

graduate and graduate degrees.

      336.   In February 2003, Dr. Huk consolidated his graduate and undergradu-

ate loans into a FFEL Consolidation Loan, and began repayment in March 2003.

Since March 2007, Dr. Huk has been in repayment continuously, except for a one-

month forbearance in 2017.

      337.   In approximately 2006, Dr. Huk learned from a California Federation of

Teachers (an AFT affiliate) newsletter that Congress was considering a loan for-

giveness program for public servants. In January and February 2007, Dr. Huk spoke

with Sallie Mae about the possibility of loan forgiveness legislation and the best way

for him to prepare for forgiveness. Sallie Mae advised him to change to an income-

driven repayment plan, which he did. Dr. Huk has been enrolled in income-driven

repayment plans since that time.

      338.   At or around this time, Dr. Huk also asked Sallie Mae if he needed to re-

consolidate his loans in order to benefit from the proposed PSLF Program. Instead

of explaining that the program would only apply to Direct Loans or admitting its lack

of knowledge about a program that had not yet been finalized, Sallie Mae told Dr.

Huk that he would not need to consolidate his loans again in order to benefit from

PSLF. Based on this advice and subsequent assurances from Sallie Mae, Dr. Huk




                                           79
        Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 84 of 100




believed that he would not need to consolidate his FFEL Loan in order to qualify for

PSLF.

        339.   Between 2007 and 2009, Dr. Huk called Sallie Mae again to ask about

PSLF and whether there was any paperwork he could submit to ensure he was on the

right track for forgiveness. Sallie Mae informed Dr. Huk that he would not need to

submit any paperwork until he was closer to making 120 payments. Sallie Mae did

not inform Dr. Huk that he could not qualify for PSLF after 120 payments on his

current loan because he had a FFEL Loan.

        340.   In January 2009, Dr. Huk called Sallie Mae to verify that his payments

on the income-driven repayment plan qualified for PSLF and to discuss other PSLF-

qualifying repayment plans. Sallie Mae assured Dr. Huk that he was on a qualifying

income-driven repayment plan for PSLF. This was false—only income-driven repay-

ment plans for Direct Loans qualify for PSLF. Because Dr. Huk had a FFEL Loan,

none of his payments qualified for PSLF.

        341.   Between 2009 and 2012, Dr. Huk periodically spoke with Sallie Mae

about his options for income-driven repayment plans. Each time, Dr. Huk asked Sal-

lie Mae to confirm that the repayment plan he sought to enroll in was a qualifying

repayment plan for PSLF. Each time, Sallie Mae told him that his chosen repayment

plan qualified for PSLF. This advice was false. For borrowers with FFEL Loans, no

repayment plan qualifies for PSLF.

        342.   On August 14, 2015, Dr. Huk submitted an ECF signed by his employer

to FedLoan Servicing. On October 29, 2015, Dr. Huk received a notice from FedLoan

Servicing that he was ineligible for PSLF because he had no eligible loans.

        343.   In early November 2015, Dr. Huk called FedLoan Servicing to ask about

the denial of his ECF. Dr. Huk informed FedLoan Servicing that he had been misled

by Sallie Mae into believing that he was making qualifying payments for PSLF.


                                           80
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 85 of 100




       344.   FedLoan Servicing informed Dr. Huk that his only option for PSLF

would be to consolidate his FFEL Consolidation Loan into a Direct Consolidation

Loan and make 120 payments on an income-driven repayment plan.

       345.   The FedLoan Servicing representative reviewed Dr. Huk’s loan history

and informed him that it was not worth pursuing PSLF. The representative advised

Dr. Huk to switch to the standard repayment plan in order to pay off his loan within

ten years instead of pursuing PSLF.

       346.   Dr. Huk subsequently called Navient, the successor to Sallie Mae, and

told the Navient representative what he had told the FedLoan Servicing representa-

tive. The Navient representative also told Dr. Huk that it was not worth pursuing

PSLF at that point and advised him to switch to the standard repayment plan to pay

off his loan in ten years.

       347.   Dr. Huk did not consolidate his FFEL Loan into a Direct Loan to qualify

for PSLF. Dr. Huk also remained on an income-driven repayment plan because he

could not afford the higher payments on the standard repayment plan.

       348.   In June 2017, a few months before Dr. Huk had expected to qualify for

PSLF, Dr. Huk called Navient again to discuss the incorrect and misleading infor-

mation he had received from Sallie Mae about consolidation and PSLF between 2003

and 2012. Dr. Huk asked Navient to look into the matter. Navient informed him

again that his only option for PSLF was to consolidate his loan into a Direct Consoli-

dation Loan and start over in attempting to make qualifying payments.

       349.   Since that time, Dr. Huk has been making payments on his FFEL Con-

solidation Loan on an income-driven repayment plan.

       350.   ED has failed to institute an adequate process for considering Dr. Huk’s

ECF applications that would have allowed ED to identify and take into account the

repeated misrepresentations Title IV servicers made to Dr. Huk.


                                          81
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 86 of 100




      351.     ED’s denial of Dr. Huk’s ECF applications is arbitrary and capricious in

that it fails to take into account the Title IV servicers’ misrepresentations.

      352.     But for servicer misconduct, Dr. Huk would have made 120 qualifying

payments for PSLF; ED should therefore grant Dr. Huk loan forgiveness.

                                CAUSES OF ACTION

  COUNT I – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
   ADMINISTRATIVE PROCESSING ERRORS PURSUANT TO 5 U.S.C.
     § 706(2)(A) (ADMINISTRATIVE ERROR PLAINTIFFS AGAINST
                           DEFENDANTS)
      353.     Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 352 (and all subparts thereto) as if set forth fully herein.

      354.     ED’s decisions with respect to the Administrative Error Plaintiffs’ PSLF

(including TEPSLF) applications constituted final agency action.

      355.     No further exhaustion is necessary, and, in any event, attempts at

further exhaustion would be futile.

          Ms. Miller has repeatedly contested her qualifying payment count for
          PSLF (including TEPSLF), and ED continues to fail to acknowledge
          its payment counting errors.

          Ms. Savenkova has repeatedly attempted to correct the denial of her
          TEPSLF application and has been unable to obtain a response.
      356.     ED’s decisions with respect to the Administrative Error Individual

Plaintiffs’ PSLF (including TEPSLF) applications were arbitrary and capricious, in

that ED failed to consider an important aspect of the problem and made clear errors

in judgment.

      357.     ED’s denials of the Administrative Error Plaintiffs’ PSLF (including

TEPSLF) applications were arbitrary and capricious because those denials involved

clear errors in judgment by ED based on arbitrary errors in the processing of

Ms. Miller’s and Ms. Savenkova’s applications. Specifically, ED rendered decisions


                                           82
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 87 of 100




on their applications for PSLF (including TEPSLF) that were contrary to the evidence

before it:

             Ms. Miller has been in repayment since 2007 and has made 120 or
             more qualifying payments; however, ED incorrectly claims that she
             was in forbearance for six years of that time period, preventing her
             from being eligible for PSLF. After several attempts to correct her
             qualifying payment amount, Ms. Miller has only received
             inconsistent and incorrect information about her status and no help
             from ED.

             Ms. Savenkova has been in repayment since 2008 and has made 120
             or more income-driven payments while employed for a qualifying
             employer; however, ED incorrectly claims that she is ineligible for
             TEPSLF because she failed to pay the necessary income-driven
             payment amounts. Ms. Savenkova has received inconsistent and
             incorrect information from her servicer regarding her qualification
             for TEPSLF and has received no help from ED.
       358.     ED’s arbitrary and capricious PSLF and TEPSLF determinations vio-

lated the APA and unlawfully deprived the Administrative Error Plaintiffs of a fed-

eral entitlement. Accordingly, Plaintiffs request an order vacating the Administra-

tive Error Plaintiffs’ PSLF (including TEPSLF) denials and remanding to ED with

specific instructions to approve their PSLF and/or TEPSLF applications as required

under 20 U.S.C. § 1087e(m) or, in the alternative, an order retaining jurisdiction and

remanding to ED for further action with respect to each Administrative Error Plain-

tiff named herein, consistent with the APA.

 COUNT II – INADEQUATE NOTICE OF DENIAL PURSUANT TO 5 U.S.C.
     § 555(E) (ADMINISTRATIVE ERROR PLAINTIFFS AGAINST
                         DEFENDANTS)

       359.     Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 358 (and all subparts thereto) as if set forth fully herein.

       360.     ED’s decisions with respect to the Administrative Error Plaintiffs’ PSLF

(including TEPSLF) applications constituted final agency action.



                                            83
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 88 of 100




      361.   No further exhaustion is necessary, and, in any event, attempts at

further exhaustion would be futile.

          Ms. Miller has repeatedly contested her qualifying payment count for
          PSLF (including TEPSLF), and ED continues to fail to acknowledge
          its payment counting errors.

          Ms. Savenkova has repeatedly attempted to correct the denial of her
          TEPSLF application and has been unable to obtain a response.
      362.   The APA provides that “[p]rompt notice shall be given of the denial in

whole or in part of a written application, petition, or other request of an interested

person made in connection with any agency proceeding.” 5 U.S.C. § 555(e). “Except

in affirming a prior denial or when the denial is self-explanatory, the notice shall be

accompanied by a brief statement of the grounds for denial.” Id.

      363.   ED’s denials with respect to the Administrative Error Plaintiffs’ PSLF

(including TEPSLF) applications violated 5 U.S.C. § 555(e) of the APA, which

requires, at a minimum, “a brief statement of the grounds for denial,” because ED

failed to explain why the Administrative Error Plaintiffs’ respective 120 payments

did not qualify for loan forgiveness.

          Ms. Miller has been in repayment since 2007 and has made 120 or
          more qualifying payments, entitling her to PSLF or TEPSLF. ED
          denied Ms. Miller PSLF and TEPSLF without providing an
          explanation as to why her payments purportedly were not qualifying.

          Ms. Savenkova has been in repayment since 2008 and has made 120
          or more income-driven payments while employed by a qualifying
          employer; however, ED incorrectly claims that she is ineligible for
          TEPSLF because she failed to pay the necessary income-driven
          payment amounts. ED denied Ms. Savenkova’s PSLF and TEPSLF
          applications without providing an explanation as to why her
          payments purportedly were not qualifying.
      364.   ED’s PSLF (including TEPSLF) denials with respect to the Administra-

tive Error Plaintiffs violated the APA by omitting any explanation as to why ED de-

termined that the 120 payments each Administrative Error Plaintiff made were not

                                          84
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 89 of 100




qualifying, thereby failing to provide a basis upon which to conclude that the denials

were the product of reasoned decision-making. Accordingly, Plaintiffs request an or-

der vacating the Administrative Error Plaintiffs’ PSLF (including TEPSLF) denials.

 COUNT III – VIOLATION OF DUE PROCESS DUE TO ADMINISTRATIVE
  PROCESSING ERRORS PURSUANT TO THE FIFTH AMENDMENT TO
    THE U.S. CONSTITUTION (AFT AND ADMINISTRATIVE ERROR
                PLAINTIFFS AGAINST DEFENDANTS)
      365.   Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 364 (and all subparts thereto) as if set forth fully herein.

      366.   The Fifth Amendment provides: “No person shall … be deprived of life,

liberty, or property, without due process of law.” Due process requires that, at a

minimum, individuals receive notice and an opportunity to be heard before they are

deprived of property.

      367.   Plaintiff AFT has organizational standing to bring this Fifth

Amendment claim on its own behalf and associational standing to bring this claim on

behalf of its members who have standing to bring the claim, including Plaintiffs

Miller and Savenkova, and Plaintiff Weingarten has standing to bring this claim in

her official capacity as President of AFT.

      368.   The Administrative Error Plaintiffs have constitutionally protected

property interests in a government benefit to which they are legitimately entitled,

namely their statutory interests in PSLF (including TEPSLF) benefits.

      369.   20 U.S.C. § 1087e(m)(1) contains mandatory language that ED “shall

cancel the balance of interest and principal due” for borrowers who qualify for PSLF.

Thus, 20 U.S.C. § 1087e(m) creates a cognizable property interest for applicants in

PSLF benefits. By enacting TEPSLF, the Consolidated Appropriations Act of 2018

created an additional statutory pathway to reach the property interest of PSLF

benefits.



                                             85
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 90 of 100




      370.   The Administrative Error Plaintiffs were each deprived of a property

interest in PSLF benefits when ED denied their applications for PSLF (including

TEPSLF) due to ED’s own processing errors. ED denied these Administrative Error

Plaintiffs their right to PSLF (including TEPSLF) without adequate process.

          ED has failed to institute an adequate process to identify and account
          for errors ED and Title IV servicers made in determining Ms. Miller’s
          eligibility for loan forgiveness. After several attempts to correct her
          qualifying payment count, Ms. Miller has received inconsistent and
          incorrect information about the number of qualifying payments she
          has made. After ED denied Ms. Miller’s PSLF application and she
          requested additional information as to the reason for the denial,
          Ms. Miller received only densely printed records in code with no
          information about how to read them. Ms. Miller e-mailed ED to ask
          about the status of the promised letter detailing the results of
          FedLoan Servicing’s review of her file and to ask for additional
          information about the documents they had sent her. ED never
          responded.

          ED has failed to institute an adequate process to identify and account
          for errors ED and Title IV servicers made in determining
          Ms. Savenkova’s eligibility for loan forgiveness. Instead, ED,
          through FedLoan Servicing, informed Ms. Savenkova that, after
          being denied PSLF, to qualify for TEPSLF she only needed to make
          one additional payment above the monthly income-driven payment
          amount calculated for her by FedLoan Servicing. Ms. Savenkova did
          so, but when she reapplied for TEPSLF, her application was denied
          once again without adequate explanation.
      371.   The Due Process Clause requires ED to implement a process that gives

applicants for PSLF (including TEPSLF) adequate notice of the reasons for its denials

of PSLF and TEPSLF applications and a meaningful process to identify and account

for issues related to applicants’ eligibility for this statutory entitlement to PSLF

(including TEPSLF) benefits, including payment counting issues.

      372.   ED’s current PSLF (including TEPSLF) application processes do not

provide applicants with adequate notice of the reasons for their denials, including the

evidence upon which ED relied in reaching its decisions.         Nor do ED’s current


                                          86
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 91 of 100




application processes provide applicants a meaningful process to contest the denial,

to present additional evidence of their eligibility for PSLF (including TEPSLF), and

to ensure that ED will take account of its errors.

      373.   Due process requires ED to adopt PSLF (including TEPSLF) processes

that allow applicants to raise issues and be heard as to their eligibility, including

allowing them to identify ED’s errors. Such additional process is reasonable in light

of the importance of the private interests affected—the PSLF (including TEPSLF)

benefit around which millions of borrowers have organized their lives.

      374.   Borrowers are at risk of arbitrary and erroneous deprivation absent ad-

ditional procedural safeguards. Such process would place only limited additional bur-

den on ED relative to the importance of providing borrowers with their statutory en-

titlement to PSLF (including TEPSLF) benefits.

      375.   To remedy these Due Process violations, AFT, on behalf of itself and its

members, and the Administrative Error Plaintiffs request: (i) an order vacating ED’s

PSLF and TEPSLF denial actions with respect to each Administrative Error Plaintiff;

(ii) an order requiring ED to provide: (a) PSLF and TEPSLF applicants with adequate

notice of the grounds for their denial, including the specific reasons for the denial,

including but not limited to information concerning the dates of alleged missed or

disqualifying payments and the reason ED did not count those payments, as well as

the evidence ED relied upon in denying the application; (b) a meaningful decision-

making process that minimizes the risk of erroneous determinations, and includes a

meaningful opportunity to identify and account for errors made by ED and/or Title

IV servicers, through which applicants may contest their denial and introduce evi-

dence rebutting ED’s determination; and (c) a written and reasoned explanation for

its determination within a reasonable time period.




                                          87
          Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 92 of 100




 COUNT IV – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
 SERVICER MISCONDUCT PURSUANT TO 5 U.S.C. § 706(2) (SERVICER
       MISCONDUCT PLAINTIFFS AGAINST DEFENDANTS)

      376.     Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 375 (and all subparts thereto) as if set forth fully herein.

      377.     ED’s decisions with respect to the Servicer Misconduct Plaintiffs’ PSLF

(including TEPSLF) applications and/or ECF applications constitute final agency

action.

      378.     No further exhaustion is necessary and, in any event, attempts at

further exhaustion would be futile.

            Because Ms. Baker had FFEL Loans until 2017, while Title IV
            servicers repeatedly informed her she was on track for PSLF, her
            further attempts to apply for PSLF at this point would be futile as
            she has not made 120 qualifying payments on Direct Loans.

            Because Ms. Menzel spent years on the wrong repayment plan while
            her Title IV servicer informed her she was making progress toward
            PSLF, her further attempts to apply for PSLF at this point would be
            futile as she has not made 120 payments on a qualifying repayment
            plan.

            Because Ms. Finlaw had a FFEL Loan until 2018, while her Title IV
            servicer informed her she was on track for PSLF, her further
            attempts to apply for PSLF at this point would be futile as she has
            not made 120 qualifying payments on Direct Loans.

            Because Dr. Giambona had a FFEL Loan, while Title IV servicers
            informed him he was on track for PSLF, his further attempts to apply
            for PSLF at this point would be futile as he has not made 120
            qualifying payments on Direct Loans.

            Because Mr. Lorincz spent years on the wrong repayment plan while
            his Title IV servicer informed him he was making progress toward
            PSLF, his further attempts to apply for PSLF at this point would be
            futile, as he has not made 120 payments on a qualifying repayment
            plan.

            Because Dr. Huk has a consolidated FFEL Loan, his further
            attempts to submit ECF applications or apply for PSLF at this point
            would be futile, as he has not made 120 qualifying payments on

                                           88
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 93 of 100




         Direct Loans.
      379.   As set forth in paragraphs 177 through 189, ED knows about Title IV

servicers’ widespread misrepresentations, which preclude borrowers from qualifying

for loan forgiveness, but disregards those misrepresentations in denying applications

for PSLF (including TEPSLF).

      380.   With respect to the Servicer Misconduct Plaintiffs, ED’s denial of PSLF

(including TEPSLF) applications was arbitrary and capricious because ED failed to

consider that the Servicer Misconduct Plaintiffs’ Title IV servicers engaged in

misconduct that precluded Plaintiffs from satisfying the PSLF (including TEPSLF)

requirements.

         ED failed to consider that Title IV servicers told Ms. Baker she was
         on track for PSLF, and that, but for those misrepresentations,
         Ms. Baker would have consolidated her FFEL Loans into Direct
         Loans in 2007 and would have been eligible for PSLF.

         ED failed to consider that the Title IV servicer told Ms. Menzel she
         was on track for PSLF and provided Ms. Menzel with a qualifying
         payment count on its website every month, and that, but for the
         servicer’s misrepresentations, Ms. Menzel would have switched to a
         qualifying repayment plan and would have been eligible for PSLF.

         ED failed to consider that the Title IV servicer advised Ms. Finlaw to
         make ten years of payments and then she would be eligible for
         forgiveness, and that but for the servicer’s misrepresentations, she
         would have consolidated her FFEL Loan into a Direct Loan and
         would have been eligible for PSLF.

         ED failed to consider that Title IV servicers told Dr. Giambona to
         make ten years of payments and then he would be eligible for
         forgiveness, and that, but for the servicers’ misrepresentations, he
         would have consolidated his FFEL Consolidation Loan into a Direct
         Loan and would have been eligible for PSLF.

         ED failed to consider that Title IV servicers told Mr. Lorincz he was
         on track for PSLF, and that, but for those misrepresentations,
         Mr. Lorincz would have switched to a qualifying repayment plan and
         would have been eligible for PSLF.


                                         89
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 94 of 100




          ED failed to consider that Title IV servicers told Dr. Huk that he was
          on track for PSLF, even though he had a FFEL Loan, and that, but
          for those misrepresentations, Dr. Huk would have consolidated his
          FFEL Loans into Direct Loans in 2007 and would have been eligible
          for PSLF.
       381.   ED’s arbitrary and capricious PSLF (including TEPSLF and ECF) de-

terminations violated the APA and unlawfully deprived these individuals of a federal

entitlement. Accordingly, Plaintiffs request an order vacating the Servicer Miscon-

duct Plaintiffs’ PSLF (including TEPSLF) and ECF denials and remanding to ED

with specific instructions to discharge their student loan debt or, in the alternative,

an order retaining jurisdiction and remanding to ED for further action with respect

to each Servicer Misconduct Plaintiff named herein, consistent with the APA.

     COUNT V – VIOLATION OF DUE PROCESS DUE TO SERVICER
  MISCONDUCT PURSUANT TO THE FIFTH AMENDMENT TO THE U.S.
   CONSTITUTION (AFT AND SERVICER MISCONDUCT PLAINTIFFS
                    AGAINST DEFENDANTS)
       382.   Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 381 (and all subparts thereto) as if set forth fully herein.

       383.   The Fifth Amendment provides: “No person shall … be deprived of life,

liberty, or property, without due process of law.” Due process requires that, at a

minimum, individuals receive notice and an opportunity to be heard before they are

deprived of property.

       384.   As explained above, Plaintiff AFT has organizational standing to bring

this Fifth Amendment claim on its own behalf and associational standing to bring

this claim on behalf of its members who have standing to bring the claim. Plaintiff

Weingarten has standing to bring this claim in her official capacity as President of

AFT.

       385.   Servicer Misconduct Plaintiffs have constitutionally protected property

interests in a government benefit to which they are legitimately entitled, namely

their statutory interests in PSLF (including TEPSLF) benefits.
                                          90
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 95 of 100




      386.     20 U.S.C. § 1087e(m) contains mandatory language requiring ED to

cancel the balance of interest and principal due from borrowers who qualify for PSLF.

Thus, 20 U.S.C. § 1087e(m) creates a cognizable property interest for applicants in

PSLF benefits. By enacting TEPSLF, the Consolidated Appropriations Act of 2018

created an additional statutory pathway to reach the property interest in PSLF

benefits.

      387.     The Servicer Misconduct Plaintiffs were each deprived of a property

interest in PSLF benefits when ED denied their applications for PSLF (including

TEPSLF and ECF applications), even though their ineligibility was due to

misrepresentations made by Title IV servicers. ED denied these Individual Plaintiffs

their right to PSLF (including TEPSLF) benefits without adequate process.

            In determining Ms. Baker’s eligibility for loan forgiveness, ED failed
            to institute an adequate process to account for misrepresentations
            made to Ms. Baker by Title IV servicer(s).

            In determining Ms. Menzel’s eligibility for loan forgiveness, ED
            failed to institute an adequate process to account for
            misrepresentations made to Ms. Menzel by Title IV servicer(s).

            In determining Ms. Finlaw’s eligibility for loan forgiveness, ED failed
            to institute an adequate process to account for misrepresentations
            made to Ms. Finlaw by Title IV servicer(s).

            In determining Dr. Giambona’s eligibility for loan forgiveness, ED
            failed to institute an adequate process to account for
            misrepresentations made to Dr. Giambona by Title IV servicer(s).

            In determining Mr. Lorincz’s eligibility for loan forgiveness, ED
            failed to institute an adequate process to account for
            misrepresentations made to Mr. Lorincz by Title IV servicer(s).

            In determining Dr. Huk’s eligibility for loan forgiveness, ED failed to
            institute an adequate process to account for misrepresentations
            made to Dr. Huk by Title IV servicer(s).
      388.     The Due Process Clause requires ED to implement a process that gives

PSLF (including TEPSLF) applicants adequate notice of the reasons for its denials of

                                            91
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 96 of 100




their applications and a meaningful process to identify and account for issues related

to applicants’ eligibility for this statutory entitlement to PSLF (including TEPSLF)

benefits, including misinformation provided by Title IV servicers.

      389.   ED’s current PSLF (including TEPSLF and ECF) application processes

do not provide applicants with adequate notice of the reasons for its denials of their

applications, including the evidence upon which ED relied in reaching its decisions.

Nor do ED’s current application processes provide applicants a meaningful

opportunity to contest the denial, to present additional evidence of their eligibility for

PSLF (including TEPSLF), and to ensure that ED will take account of Title IV

servicers’ misconduct.

      390.   Due process requires ED to adopt PSLF (including TEPSLF and ECF)

processes that allow applicants to raise issues and be heard as to their eligibility,

including allowing them to identify the Title IV servicers’ misconduct.             Such

additional process is reasonable in light of the importance of the private interests

affected—the PSLF (including TEPSLF) benefits around which millions of borrowers

have organized their lives.

      391.   Borrowers are at risk of erroneous and arbitrary deprivation absent ad-

ditional procedural safeguards. Such process would place only limited additional bur-

den on ED relative to the importance of providing borrowers with the statutory enti-

tlement to PSLF (including TEPSLF) benefits.

      392.   To remedy these Due Process violations, AFT, on behalf of itself and its

members, and the Servicer Misconduct Plaintiffs request: (i) an order vacating ED’s

PSLF, TEPSLF, and ECF denial actions with respect to each Servicer Misconduct

Plaintiff; (ii) an order requiring ED to provide (a) PSLF, TEPSLF, and ECF appli-

cants with adequate notice of the grounds for their denials, including the specific rea-

sons for the denials, including but not limited to, the evidence ED relied upon in

denying the applications; (b) a meaningful decision-making process to identify and
                                           92
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 97 of 100




account for misrepresentations made by ED and/or Title IV servicers, through which

applicants may contest their denials and introduce evidence rebutting ED’s determi-

nations and/or demonstrate that ED should issue forgiveness; and (c) a written and

reasoned determination within a reasonable time period.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief as follows:

       First, a declaration that ED’s denials of the Individual Plaintiffs’ PSLF (includ-

ing TEPSLF) and/or ECF applications violate the Administrative Procedure Act and

violate the Fifth Amendment’s Due Process Clause.

       Second, a declaration that ED’s PSLF (including TEPSLF and ECF) applica-

tion processes deprive Plaintiffs of their constitutional right to due process by depriv-

ing them of a protected property right in PSLF (including TEPSLF) benefits.

       Third, with respect to Counts I, II, and IV, an order vacating ED’s PSLF (in-

cluding TEPSLF and ECF) denial actions with respect to each Individual Plaintiff

named herein.

       Fourth, with respect to Counts I and IV, an order remanding to ED with direc-

tions for ED to approve each of the Individual Plaintiffs’ requests for forgiveness, or,

in the alternative, an order retaining jurisdiction and remanding to ED for further

action with respect to each Individual Plaintiff named herein, consistent with the

APA.

       Fifth, with respect to Counts III and V, an order vacating ED’s PSLF (including

TEPSLF and ECF) denial actions with respect to each Administrative Error Plaintiff

or Servicer Misconduct Plaintiff named herein.

       Sixth, with respect to Counts III and V on behalf of AFT, an order requiring

ED to provide notice within 90 days to all borrowers nationwide with FFEL or Direct

Loans about how to obtain forgiveness under PSLF and TEPSLF.


                                           93
       Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 98 of 100




       Seventh, with respect to Counts III and V on behalf of AFT, an order requiring

ED to submit a plan to this Court within 120 days that outlines what steps ED will

take to:

             i.     Correct, minimize, and prevent errors in ED’s own recordkeeping

                    functions to ensure that borrowers receive an accurate count of

                    eligible payments;

             ii.    Inform all borrowers nationwide with FFEL or Direct Loans as to

                    whether each of the borrower’s loans and repayment plans is eli-

                    gible for PSLF (including TEPSLF);

             iii.   Design and implement a mechanism through which ECF, PSLF,

                    and TEPSLF applicants may contest their denials and introduce

                    evidence rebutting ED’s determinations, under which ED shall,

                    at a minimum, ascertain the accuracy of an applicant’s qualifying

                    payment count, including by advising the applicant of the tenta-

                    tive count, soliciting any response within 30 days, and providing

                    a written response within 60 days from receipt of such response;

             iv.    Provide a written and reasoned explanation for any denial of

                    PSLF or TEPSLF relief within a reasonable period; and

             v.     Provide sufficient supervision of loan servicers, including identi-

                    fying specific steps to terminate contracts with servicers who fail

                    to comply with ED’s instructions regarding implementation of

                    PSLF and TEPSLF in a timely and accurate manner.

       Eighth, an order requiring ED to provide the Court with a status report detail-

ing steps taken to comply with this Court’s order, including copies of all instructions,

guidelines, or other information sent to Title IV servicers as part of ED’s compliance

efforts.


                                          94
      Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 99 of 100




      Ninth, on behalf of AFT, an order retaining jurisdiction and enjoining ED from

denying PSLF and TEPSLF applications until the Court has approved ED’s proposed

procedures to cure the violations alleged herein.

      Tenth, such other and further relief as the nature of the case may require or as

may be determined proper by this Court.




                                          95
     Case 1:19-cv-02056-DLF Document 41 Filed 12/14/20 Page 100 of 100




Dated: December 14, 2020                           Respectfully submitted,
       New York, NY
                                                   SELENDY & GAY PLLC


                                             By:   /s/ Faith Gay
Mark Richard (D.C. Bar No. 1033699)                Faith Gay (pro hac vice)
PHILLIPS, RICHARD & RIND, P.A.                     Caitlin Halligan (pro hac vice)
9360 SW 72 Street, Suite 283                       Maria Ginzburg (pro hac vice)
Miami, FL 33173                                    Yelena Konanova (pro hac vice)
Telephone: (305) 412-8322                          Jessica E. Underwood (pro hac vice)
E-mail: mrichard@phillipsrichard.com               Shelby Rokito (pro hac vice)

Attorneys for Plaintiffs Weingarten &              SELENDY & GAY PLLC
AFT                                                1290 Avenue of the Americas
                                                   New York, NY 10104
Aaron Ament (D.C. Bar No. 1602164)                 Telephone: (212) 390-9000
Daniel A. Zibel (D.C. Bar No. 491377)              E-mail: fgay@selendygay.com
Robyn K. Bitner (D.C. Bar No. 1617036)                     challigan@selendygay.com
NATIONAL STUDENT LEGAL                                     mginzburg@selendygay.com
DEFENSE NETWORK                                            lkonanova@selendygay.com
1015 15th Street N.W., Suite 600                           junderwood@selendygay.com
Washington, D.C. 20005                                     srokito@selendygay.com
Telephone: (202) 734-7496
E-mail: aaron@defendstudents.org
        dan@defendstudents.org                     Attorneys for Plaintiffs
        robyn@defendstudents.org

Attorneys for Plaintiffs Weingarten &
AFT




                                        96
